Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                 CASE NO. 1:18-cv-24227-CMA

   JASON MILLER,

             Plaintiff,

               v.

   GIZMODO MEDIA GROUP, LLC,
   a Delaware Corporation, KATHERINE
   KRUEGER, individually, and
   WILL MENAKER, individually,

         Defendants.
   _____________________________________/

                      PLAINTIFF’S MOTION UNDER RULE 37(C)TO PRECLUDE
                    EVIDENCE & ARGUMENT OF GOOD FAITH DEFENSE AND FOR
                         DENIAL OF MOTION FOR SUMMARY JUDGMENT




   {BC00243521:1}
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 2 of 15



               Plaintiff, Jason Miller, by counsel and pursuant to Rule 37(c), Fed. R. Civ. P., moves
   for the entry of an order denying, striking or refusing to consider Gizmodo Defendants’ summary
   judgment argument that they published the Article and Supplement in good faith and not with
   actual malice [Doc. 155, pp. 17-21], prohibiting Gizmodo Defendants from using evidence of
   their supposed “good faith” in support of their actual malice argument, and/or imposing other
   sanctions or equitable remedies the Court deems appropriate as a result of Gizmodo Defendants’
   failure to provide and supplement discovery based on the attorney-client privilege and shield
   law. In support, Miller states as follows:
                                           INTRODUCTION
             Gizmodo Defendants assert in their affirmative defenses that Miller’s defamation claim
   “is barred, in whole or in part, because the statements complained of were published without
   actual malice, negligence or fault… [and]… because Defendants reasonably believed the
   statements were true or substantially true…” [Doc. 118, p. 22 at ¶¶ 6, 8] Gizmodo Defendants
   have moved for summary judgment on the issue of actual malice based on the contention they
   had a good faith belief the accusations in the Supplement were “credible.” (See Motion, Doc.
   155, at pp. 17-21)
             Gizmodo Defendants should be barred from claiming, arguing, and offering evidence of
   their supposed good faith belief in the truth of the accusations they published about Miller
   because they failed and refused to disclose privileged communications and information in
   response to Miller’s discovery requests and questions posed during their depositions. Gizmodo
   Defendants are using the attorney-client privilege and the reporter’s privilege as a sword and a
   shield. Under Rule 37(c), their argument on actual malice should be rejected, their defenses
   based on a “good faith” belief in the credibility of the Supplement should be ignored, and their
   motion for summary judgment on actual malice [Doc. 155] should be denied.
   I.        Overview of the Facts
             A.     Gizmodo Defendants’ Argument on Actual Malice
             As set forth above, Gizmodo Defendants asserted as affirmative defenses that they did
   not publish the Article with actual malice and had a good faith belief that their publication of the
   Article and Supplement was lawful. [Doc. 118, p. 22 at ¶¶ 6, 8] On June 27, 2019, Gizmodo
   Defendants filed their summary judgment motion on actual malice [Doc. 155, pp. 17-25], in
   which they assert “there is no evidence whatsoever that Defendants published the Article



   {BC00243521:1}                                    1
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 3 of 15



   knowing the challenged statements were false, or even having serious doubts about the
   allegations” [Doc. 155, p. 19 (emphasis added)].       Gizmodo Defendants claim the evidence
   “uniformly establishes” their “belief” in the accuracy of the accusations about Miller.1 In
   support, Gizmodo Defendants contend (contrary to disputed evidence and established law on
   recognized circumstantial evidence of actual malice) their good faith belief had “a solid
   foundation.” (Id.)
             In support of their summary judgment motion, Gizmodo Defendants filed their Statement
   of Undisputed Facts [Doc. 156], which cites in large part to declarations by Krueger, Aleksander
   Chan, and Tim Marchman (all executed after these individuals were deposed). Based on these
   declarations, Gizmodo Defendants assert:
             •      Krueger and Marchman came to the understanding the Supplement was
                    not sealed. [Doc. 156, ¶ 62]
             •      Krueger considered the allegations against Miller in the Supplement to be
                    believable, credibly presented, and newsworthy. [Id., ¶ 63]
             •      Marchman and Chan also read the Supplement, and concluded its
                    allegations were plausible, credibly presented, and newsworthy. [Id.,
                    ¶ 79]
             •      Each member of the Gizmodo Editorial team deposed in this case has
                    testified that, at the time the Article was published, they believed the
                    allegations contained in the Supplement were credible. [Id., ¶ 96]
             •      No member of the Gizmodo editorial team deposed in this case testified
                    that they believed the allegations contained in the Supplement were false,
                    or that they had any doubts as to their truth, at the time of the Article’s
                    publication. [Id., ¶ 97]




   1
     Gizmodo Defendants try to mince words about their belief in the “accuracy” of “reporting” on
   the filing of the Supplement. (Doc. 155, p. 19) They are trying to conflate the fair reporting
   privilege with actual malice. The actual malice standard applies to the truth of the allegations
   themselves. Michel v. NYP Holdings, Inc., 816 F.3d 686, 702-03 (11th Cir. 2016) (“we ask
   whether the defendant, instead of acting in good faith, actually entertained serious doubts as to
   the veracity of the published account, or was highly aware that account was probably false)
   (citing St. Amant v. Thompson, 390 U.S. 727, 731 (1968)) (emphasis added). The fair reporting
   privilege was designed to grant immunity to allow defendants to publish official records they
   know are not true. Berry v. West Publ’g Co., 763 F2d 66, 68 (2d Cir. 1985). Actual malice
   comes into play when the privilege does not apply, where it serves to protect free speech by
   requiring plaintiffs to establish defendants published allegations they knew were false or with
   reckless disregard of whether they were false.


   {BC00243521:1}                                    2
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 4 of 15



             B.     The Decision to Publish Was Based on, Informed by or Influenced by
                    Privileged Communications
             Gizmodo Defendants rely upon their self-serving statements about their supposed good
   faith belief in the credibility of Delgado and the Supplement, but that supposed belief was based
   on, informed by, and/or influenced by information and communications they failed and refused
   to disclose based on privileges. As set forth below, Gizmodo Defendants made the decision to
   publish collectively and in reliance upon the advice of counsel, as well as other information
   related to Krueger’s confidential source.
             After obtaining the Supplement from Delgado through Krueger’s “confidential” source at
   2:28 p.m. on September 21, 2018 [Doc. 136], Krueger and Marchman communicated and
   quickly recognized the Supplement “might be sealed.” [Doc. 171, ¶ 61] Beginning at 4:55 p.m.,
   Krueger, Chan, Marchman, and Mirkinson exchanged numerous e-mails with Gizmodo’s in-
   house counsel, Lynn Oberlander, concerning whether to publish the Article. [See Exhibit 1
   (Gizmodo 00049-50, 52-67] These e-mails span until 7:59 p.m. on September 21, 2018, just
   minutes before Gizmodo Defendants published. [Id. (Gizmodo-00063)]
             In addition to these e-mails, at approximately 5:07 p.m. on September 21, 2018, Krueger,
   Chan, Marchman, and Mirkinson had a phone conference with their in-house counsel. [Id.
   (Gizmodo-00052-53)] As a general default setting, Gizmodo Defendants confer with counsel
   when court documents come up. [Exhibit 2, Chan Depo. 125-26] During the course of the
   privileged phone call, Gizmodo Defendants discussed the credibility of the allegations in the
   Supplement, whether the Supplement was sealed, and the impact of Miller’s Notice of
   Confidential Information on the sealing issue. [Doc. 171, ¶¶ 61, 79] However, they refused to
   disclose the content of these communications to Miller.
             Gizmodo Defendants reached a collective decision about the credibility of the
   Supplement. Gizmodo Editor Mirkinson repeatedly acknowledged “we” made the credibility
   determination. [Exhibit 3 (Mirkinson Depo. pp. 59, 77-78) (“We found the document to be a
   credible document.”)]      Chan testified to the same. [Doc. 171, ¶ 79 (“We believed it was
   credible…”)] And Marchman testified he only discussed his thoughts on the credibility of the
   accusations in the privileged context. [Doc. 171, ¶ 79]
             Krueger maintains her source is reliable, but refuses to disclose his identity. [Exhibit 4
   (Krueger Depo. pp. 77-78)] [See also Doc. 112] Prior to publication, the source (who personally



   {BC00243521:1}                                    3
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 5 of 15



   knows Delgado) told Krueger that Delgado was “nuts,” and later called her “insane.” [Doc. 171,
   ¶ 78]
             C.     The Actual Malice Inquiry
             As set forth in Miller’s Opposition to     Gizmodo Defendants’ Motion for Summary
   Judgment [Doc. 172, p. 20], although actual malice is a subjective inquiry “court[s] typically will
   infer actual malice from objective facts.” Celle, 209 F.3d at 183. The reason for this is simple:
   defamation defendants “are prone to assert their good faith belief in the truth of their
   publications.” Herbert v. Lando, 441 U.S. 153, 170 (1979). Predictably, Gizmodo Defendants
   premise their actual malice argument on their “good faith belief” on the credibility of the
   Supplement:
             •      “Defendants’ good faith belief had a solid foundation” [Motion p. 19]
             •      “Krueger believed the Supplement was credible.” [Motion p. 6]
             •      “Defendants found the allegations to be credible” [Motion p. 20]
             However, a defendant cannot “automatically ensure a favorable verdict by testifying he
   [or she] published with a belief the statements were true.” Celle, 209 F.3d at 190 (citing
   St. Amant, 390 U.S. at 732). Because defendants are prone to claim good faith, “a plaintiff is
   entitled to prove the defendant’s state of mind through circumstantial evidence.” Harte-Hanks
   Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 668 (1989); Celle, 209 F.3d at 183; Michel, 816
   F.3d at 703.
             The types of circumstantial evidence of actual malice that overcome self-serving claims
   of good faith can take many forms. Importantly, these recognized badges of actual malice as
   well as the inferences to be drawn from them, must be evaluated cumulatively or in the
   aggregate. Celle, 209 F.3d at 183 (citing Dalbec v. Gentleman’s Companion, Inc., 828 F.2d 921,
   927 (2d Cir. 1987)); Stern v. Cosby, 645 F.Supp.2d 258, 278 (S.D.N.Y. 2009).
             Badges of actual malice include, but are not limited to: (1) evidence of negligence,
   motive, and intent (Celle, 209 F.3d at 183); (2) the defendants’ own actions or statements (Id.);
   (3) the dubious nature of sources (Id.); (4) the inherent improbability of the story (Tobinick v.
   Novella, 108 F.Supp.3d 1299, 1310 (S.D. Fla. 2015); St. Amant, 390 U.S. at 732; Daubec,
   828 F.2d at 927); (5) bias or ill will (Connaughton, 491 U.S. at 668; Celle, 209 F.3d at 183;
   Shoen v. Shoen, 48 F.3d 412, 417 (9th Cir. 1995); Duffy v. Leading Edge Prods., Inc., 44 F.3d
   308, 310, n. 10 (5th Cir. 1995)); (6) failure to investigate (Hunt v. Liberty Lobby, 720 F.2d 631,


   {BC00243521:1}                                   4
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 6 of 15



   645 (11th Cir. 1983)); (7) refusal to retract and apologize (Tavoulares v. Diro, 763 F.2d 1472,
   1477 (D.C. Cir. 1985); Zerangue v. TSP Newspapers, Inc., 814 F.2d 1066, 1071 (5th Cir. 1987);
   Ventura v. Kyle, 63 F.Supp.3d 1001, 1014 (D. Minn. 2014)); (8) failure to adhere to journalistic
   policies (Kerwick v. Orange Cty. Publ’ns Div. of Ottaway Newspapers, Inc., 53 N.Y.2d 625, 627
   (1981); and (9) grossly inadequate investigation under no time pressure (Hunt, 720 F.2d at 645;
   Spacecon Specialty Contractors, LLC v. Bensinger, 713 F.3d 1028, 1057-58 (10th Cir. 2013)).
   [See Doc. 172, pp. 23-25]
             D.     Conflicting Evidence Calls Gizmodo Defendants’ Supposed “Good Faith”
                    Belief Into Doubt
             As set forth above, because defendants are prone to claim good-faith, they cannot
   “automatically ensure a favorable verdict by testifying [they] published with a belief the
   statements were true.” Celle, 209 F.3d at 190. Here, that is precisely what Gizmodo Defendants
   seek to do.
             However, such professions of good faith must be evaluated skeptically. A defendants’
   state of mind “does not readily lend itself to a summary disposition.” Hutchinson v. Proxmire,
   443 U.S. 111, n. 9 (1979).        Credibility determinations come into play when self-serving
   testimony about a person’s mental state are involved.         Id.   On summary judgment, these
   credibility issues and all inferences still are drawn in favor of the non-movant. Masson v. New
   Yorker Magazine, Inc., 501 U.S. 496, 520 (1994) (citing Anderson, 477 U.S. at 255)). In fact,
   courts must disregard all evidence favorable to the moving party that the jury is not required to
   believe. Ice Portal, Inc. v. VFM Leonardo, Inc., 2010 WL 2351463, *6 (S.D. Fla. June 11,
   2010). The Court’s function is not to weigh the evidence and determine the truth.” Anderson,
   477 U.S. at 255. Gizmodo Defendants acknowledge these very problems with self-serving
   testimony at the summary judgment stage in their Opposition to Miller’s summary judgment
   motion. [Doc. 169, p. 12]
             Here, Gizmodo Defendants’ self-serving claim of good faith raises significant credibility
   issues. Their professed belief in the “credibility” of the Supplement and Delgado is contradicted
   by their own deposition testimony and statements in real-time messages on September 21, 2018
   [Doc. 171, ¶¶ 63, 71, 78].        This problem is compounded by the impact of privileged
   communications (which Gizmodo Defendants refuse to disclose) on Gizmodo Defendant’s
   decision to publish.



   {BC00243521:1}                                    5
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 7 of 15



             These credibility issues exist throughout the evidence Gizmodo Defendants cite. For
   example, Gizmodo Defendants argue they had no reason to doubt Delgado’s credibility, but
   Krueger’s confidential source (who personally knew Delgado) told Krueger before publication
   that Delgado was “nuts” [Doc. 156, ¶ 75]. There were published reports about Delgado being
   subject to a restraining order [Doc. 171, ¶ 33]. And Krueger knew Delgado and Miller were
   adversaries embroiled in a bitter custody dispute. [Doc. 155, pp. 20-21] Such facts cast doubt
   on the credibility of Krueger’s testimony and show obvious reasons to doubt the source of the
   accusations Gizmodo Defendants published. Michel, 816 F.3d at 703.
             Gizmodo Defendants also argue they judged Delgado’s credibility prior to publishing the
   Article based on her professional and media background, supposedly learned from numerous
   articles they claim Krueger “read.” [Doc. 155, p. 19] They cite Krueger’s declaration in support
   of these facts. [Id., citing Doc. 156, ¶¶ 73-74, 77] However, Krueger testified at her deposition
   that she did not read anything other than the Atlantic article and did not conduct research into
   Delgado’s background. [Doc. 171, ¶¶ 74, 76, 84] This also calls Krueger’s credibility into
   doubt.
             Gizmodo Defendants argue the Supplement had “all the indicia of a credible story that
   should be taken seriously” [Doc. 155, p. 19]. However, Krueger’s real-time reaction to the
   Supplement was quite the opposite. Krueger referred to the Supplement as “INSANE,” “wild,”
   and “really stunning.”     [Doc. 171, ¶ 71]    This is not surprising, given the content of the
   Supplement and the fact that it consists of Delgado’s biased allegations about what an
   unidentified man told her about what other unidentified people supposedly said about an
   “insane” rumor about Miller. Moreover, Gentleman A acknowledged he could not vouch for the
   veracity of the rumor. [Doc. 110, p. 15] The unidentified sources of the rumor about Miller,
   who supposedly relayed the story to Delgado’s unidentified source, have never been identified.
   These are additional, obvious reasons to doubt the accuracy of the Supplement. Michel, 816
   F.3d at 703.
             In sum, the Supplement Krueger characterized as “wild,” “INSANE” and “really
   stunning” consisted of what Delgado (who Krueger’s source said was “nuts”) claimed an
   unidentified source told her about a rumor he learned from unidentified people while cautioning
   Delgado the rumor was unverified and he could not vouch for its accuracy. [Doc. 110, p.15] A
   reasonable jury could conclude reliance upon such sources was reckless. Michel, 816 F.3d at



   {BC00243521:1}                                   6
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 8 of 15



   703 (recklessness may be found where there are obvious reasons to doubt the veracity of the
   informant or accuracy of the report).
             Gizmodo Defendants also try to argue Krueger’s knowledge of Yashar Ali led further
   credence to the accusations. However, before publication Krueger never actually spoke to Ali,
   nor confirmed his involvement, his investigation or its supposed results. [Doc. 171, ¶ 82] The
   fact that Ali, who is an aggressive #metoo journalist, did not publish and never confirmed the
   story to Krueger raises more concern the allegations are not credible.
             The only person Krueger actually reached about the Supplement, Delgado, refused to
   discuss the substance of the accusations.       [Doc. 171, ¶ 82]      Krueger never discussed the
   substance of the accusations with Ali, despite knowing his supposed central role. [Id.] And
   Krueger never spoke to Miller, whom she did not even try to reach until hours after everyone
   else and shortly before publication. [Id.] Krueger never got Miller’s side of the story before
   publication, even though reaching Miller was supposed to “balance” Krueger’s decision to
   ignore her source’s warnings about Delgado being “nuts” and “insane.” [Exhibit 5, Krueger
   Depo. pp. 97-98] This failure to investigate is compounded by Gizmodo Defendants’ concession
   they could have waited to publish. [Doc. 171, ¶ 101]
             Gizmodo Defendants also try to bolster their supposed belief in the credibility of the
   Supplement with published information about Miller. [Doc. 155, p. 20] However, Gizmodo
   Defendants do not contend they were aware of any published information accusing Miller of
   conduct similar to the Jane Doe and Clearwater woman accusations. Instead, they claim a
   supposed “overlap” based on Miller’s employment at Jamestown, prior affair with Delgado, one
   visit to a strip club in Las Vegas (which they fail to mention was with members of the press,
   Delgado, and others), and the disputed account that Miller asked Delgado to have an abortion.
   [Id.] However, nothing about these news reports suggests the accusations that Miller murdered a
   baby with a surreptitiously administered abortion pill and beat a woman “ring true.”
             Ultimately, Gizmodo Defendants’ argument that they had a good faith belief in the
   credibility of the accusations flies in the face of Krueger’s admission that she never confirmed
   any of the facts alleged in the Supplement with anyone. In fact, despite professing a belief in the
   credibility of the Supplement, Krueger testified she was not even concerned with the
   “credibility” of the accusations, did not care about the truth of the accusations, and that it was not
   her “job” to investigate them. [Doc. 171, ¶¶ 72, 99-100]



   {BC00243521:1}                                    7
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 9 of 15



             Gizmodo Defendants even claim to have acted in good faith by suggesting they “took
   care” to write the Article fairly [Doc. 155, pp. 20-21] based on the inclusion of references to the
   “acrimony” between Miller and Delgado and “anonymous nature of the role of Journalist A,” as
   well as an update posted about Miller’s denial of the charges. [Id.]
             To suggest the Article depicted a fair or balanced account of the Supplement is incorrect.
   [Doc. 172, pp. 11-18]2 First, the Article falsely injected the “woman claims,” even though
   Krueger testified there is no support for that statement in the Supplement. [Doc. 171, ¶ 97]
   Second, the Article falsely asserts Delgado’s “legal team” filed the Supplement – another fact
   Krueger and Chan knew was untrue. [Doc. 171, ¶¶ 97, 150, 177] These facts demonstrate
   actual knowledge of falsity. Third, and contrary to the argument Gizmodo Defendants “took
   care” to be fair, the Article omits all of the information casting serious doubt on the
   Supplement’s veracity and “credibility,” including that:
             •      it consisted of Delgado’s biased allegations about what an unidentified
                    source told her about a rumor from other unidentified sources, which the
                    unidentified source could not verify or vouch for their accuracy [Doc. 171,
                    ¶¶ 74-78; Doc. 110, p. 15];
             •      Delgado was “nuts” [Id.];
             •      the journalist who refused to run the story was Yashar Ali – a well-
                    renowned, aggressive #metoo investigative journalist [Doc. 156, ¶ 58];
             •      Krueger reached out to but never confirmed the story with Ali [Doc. 171,
                    ¶ 82]; and
             •      Delgado filed the Supplement pro se [Doc. 171, ¶ 97].
             All of the above-referenced, significant conflicts between the evidence and Gizmodo
   Defendants’ professed belief in the “credibility” of Delgado and the Supplement are,
   independently, more than sufficient to create an issue of fact on actual malice the just must
   decide. [See Doc. 172, pp. 3-5] This is not a case where the plaintiff failed to adduce a scintilla
   of evidence (i.e., Liberty Lobby, Inc. v. Dow Jones & Co., Inc., 838 F.2d 1287, 1296 (D.C.C.
   1988)), nor where the plaintiff’s evidence “pales in contrast to the numerous sources” who
   verified a report (i.e., Levan v. Capital Cities/ABC, Inc., 190 F.3d 1230, 1241 (11th Cir. 1999)).

   2
     This is not a situation where a publisher disclosed the audience their source was “not an
   unimpeachable source of information” and performed an “independent verification” of facts
   through numerous interviews. See Silvester v. ABC, Inc., 839 F.2d 1491, 1498 (11th Cir. 1988).
   In fact, Gizmodo Defendants did the opposite – they concealed information questioning the
   veracity of their source and the accusations, and failed to independently verify anything.


   {BC00243521:1}                                    8
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 10 of 15



              Beyond that, having placed their supposed “good faith” mental state at issue, Gizmodo
    Defendants’ refusal to disclose their privileged communications that led to the decision to
    publish precludes them from seeking summary judgment on actual malice and asserting their
    “good faith” belief in the lawfulness of their actions (see Section II, below). As this Court
    recognized in Pena v. Handy Wash, Inc., 114 F.Supp.3d 1239, 1245 (S.D. Fla. 2015), the refusal
    to disclose privilege communications when good faith is claimed and the advice of counsel is
    involved raises critical issues associated with the evaluation of intent and adequacy of a
    defendant’s inquiry; including what disclosures were made, whether the legal advice was
    reasonable, and whether the defendants strictly complied with that advice. Id.
              E.     Gizmodo Defendants Failure and Refusal to Disclose their Privileged
                     Communications
              Throughout discovery in this case, Gizmodo Defendants objected and refused to disclose
    their communications with counsel and the identity of their source to Miller:
              •      In their Rule 26(a) Initial Disclosures, Gizmodo Defendants did not
                     identify their counsel as a witness nor disclose any privileged
                     communications. (See Exhibit 6)
              •      In response to Miller’s Interrogatories seeking the details about Gizmodo
                     Defendants’ internal conversations about the Supplement and its content
                     before they were published (Interrog. No. 1), Gizmodo objected based on
                     the attorney-client privilege and shield law. (See Exhibit 7)
              •      In response to Miller’s First Requests for Production which sought
                     Gizmodo’s internal discussions prior to publishing the Supplement (Req.
                     No. 19), the truth or falsity of the Supplement (No. 20), any documents
                     upon which Gizmodo’s affirmative defenses are based (No. 27), Gizmodo
                     Defendants objected based on privilege. (See Exhibit 8)
              •      Gizmodo Defendants only produced redacted versions of e-mails with
                     their counsel prior to publication. (See Exhibit 9)
              •      Gizmodo Defendants served privilege logs asserting the attorney-client
                     privilege over the redacted portions of their September 21, 2018 e-mails.
                     (See Exhibit 10)
              •      At their depositions, Gizmodo Defendants objected and refused to answer
                     questions about their communications with counsel based on privilege.
                     [Doc. 171, ¶¶ 62, 79]

    To date, Gizmodo Defendants have not supplemented their prior discovery responses under
    Rule 26(d).




    {BC00243521:1}                                   9
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 11 of 15



    II.       Under Rule 37, Gizmodo Defendants Should Be Precluded from Asserting Good
              Faith
              Rule 37(c) provides that where a party fails to provide information or identify a witness
    as required by Rule 26(a) or (e), the party is not allowed to use that information or witness to
    supply evidence on a motion, at a hearing, or at trial, unless the failure was substantially justified
    or is harmless. In addition to or instead of the exclusion of evidence, the Court has “discretion to
    fashion an equitable remedy, ‘consonant with both the text and logic of Rule 37(c)(1).’” Rossi v.
    Darden, 2017 WL 2129429, at *4 (S.D. Fla. May 17, 2017) (citation omitted). The rule itself
    outlines some of those potential equitable remedies, and the commentary to the Rule notes the
    Court can enter orders “declaring specified facts to be established [and] preventing contradictory
    evidence…” See Fed. R. Civ. P. 37(c), Advisory Committee Notes.
              Here, Gizmodo Defendants have asserted and seek summary judgment based on “good
    faith” but refuse to disclose their privileged communications with counsel or their source [see
    Doc. 112]. Defendants cannot use privileges as a sword and a shield. Motions seeking summary
    judgment on actual malice should be denied where defendants refuse to disclose privileged
    information while simultaneously professing their supposed “good faith” belief in the
    appropriateness of publication. The logic underlying this conclusion is one of fundamental
    fairness. In re. Mongelluzzi, 568 B.R. 702, 710 (Bankr. M.D. Fla. 2017) (“The ‘at issue’ doctrine
    rests on the principle of fairness and stems from the premise that the attorney-client privilege
    cannot be used as both a sword and a shield.”)
              In Pena, 114 F.Supp.3d at 1243-45, this Court addressed this very issue when faced with
    a good faith defense in an FLSA case. Her Honor recognized the attorney-client privilege cannot
    be used as a sword and a shield where a defendant claims good faith but refuses to disclose their
    privileged communications with counsel.          Id. at 1245.     Her Honor also recognized the
    “inferential hearsay” problem the refusal to disclose privileged communications presents in this
    type of situation. Id. at 1243. As was the case in Pena, Gizmodo Defendants raise an argument
    that is misleading and unfairly prejudicial.
              The same rationale was applied in Greenberg v. CBS, Inc., 69 A.D.2d 693, 708-709
    (1979), where the appellate court concluded the defendants correctly were denied summary
    judgment on actual malice because they asserted the Shield Law to prevent discovery into their
    sources. Although the defendants were justified in asserting this privilege, it “deprived the
    plaintiff of access to valuable and material evidence on a critical element of the plaintiff’s cause


    {BC00243521:1}                                   10
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 12 of 15



    of action [malice].” [Id. at 708-09] The solution was “readily apparent”: give no consideration
    to the defense of good faith based on the material the defendants refused to disclose. Id. The
    defendants controlled their defense – if they chose to fully disclose their investigation, no
    limitation of the defense would occur. Id. The same logic was applied in Maar v. Beall’s, Inc.,
    237 F.Supp.3d 1336, 1339-40 (S.D. Fla. 2017).
              In Collins v. Troy Publishing Co., Inc., 213 A.D.2d 879, 881 (1995), the court also
    concluded summary judgment was improper because, by attempting to rely on confidential
    information withheld from the plaintiff to prove they acted without malice, the defendants
    deprived the plaintiff of access to valuable material evidence. The trial court’s decision to refuse
    to consider information imparted by and the reliability of the defendant’s confidential sources, as
    well as its denial of summary judgment on actual malice were affirmed. Id. at 880.
              In U.S. v. Bilzerian, 926 F.2d 1285, 1292-93 (2d Cir. 1991), the Second Circuit explained
    the reasons why defendants cannot assert their “good faith” belief in the legality of their actions
    while they refuse to disclose their privileged communications with their counsel. Where a
    defendant claims he thought his actions were legal, it puts his knowledge of the law and basis for
    his understanding of what the law required at issue. Id. at 1292. The defendant’s own testimony
    as to his “good faith” opens the door to otherwise privileged communications. Id. at 1293. If the
    defendant wanted to maintain the privilege, he was still free to deny intent without asserting
    good faith or argue his good faith defense by means of opening and closing statements and by
    examining witnesses. Id.; see also Stern v. O’Quinn, 253 F.R.D. 663, 676 (S.D. Fla. 2008)
    (citing Bilzerian); Maplewood Partners, L.P. v. Indian Harbor Insurance Co., 295 F.R.D. 550
    (S.D. Fla. 2013).
              Numerous other courts have reached the same conclusion. For example, in Columbia
    Pictures Television, Inc. v. Krypton Broad. of Birmingham, Inc., 259 F.3d 1186, 1196 (9th Cir.
    2001), the Ninth Circuit relied on Bilzerian in approving the exclusion of evidence on the issue
    of intent where the attorney-client privilege was asserted:
              The district court was also within its discretion in excluding evidence of Feltner's
              reliance on advice of counsel. Feltner sought to rely on advice of counsel to
              demonstrate that his infringement was not willful. But Feltner refused to answer
              questions regarding his interactions with counsel at his deposition. Accordingly,
              prior to the bench trial, the district court precluded Feltner from relying on the
              defense of advice of counsel at trial.




    {BC00243521:1}                                    11
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 13 of 15



              Following remand from the Supreme Court, Columbia filed a motion in limine to
              reaffirm the district court's prior ruling prohibiting Feltner from relying on the
              advice of counsel defense. In opposition to the motion in limine, Feltner offered
              “to make himself available for deposition on this issue.” The district court
              rejected this offer, stating that “[t]he Defendant cannot now, at the eleventh hour,
              make himself available for a deposition.”
              Although courts have recognized that reliance on advice of counsel may be
              probative of non-willfulness, see RCA/Ariola Int'l, Inc. v. Thomas & Grayston
              Co., 845 F.2d 773, 779 (8th Cir.1988), the district court was within its discretion
              in precluding Feltner from relying on advice of counsel in this case. “The
              privilege which protects attorney-client communications may not be used both as
              a sword and a shield. Where a party raises a claim which in fairness requires
              disclosure of the protected communication, the privilege may be implicitly
              waived.” Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1162 (9th Cir.1992)
              (citing United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir.1991)). Here,
              Feltner sought to argue that he continued his infringing activities based on the
              advice of his attorney, while at the same time refusing to answer questions
              regarding relevant communications with counsel until the “eleventh hour.” Under
              these circumstances, the district court was within its discretion in precluding
              Feltner from invoking the advice of counsel defense.

              A similar result was reached in Aspex Eyewear, Inc. v. E'Lite Optik, Inc., 276 F. Supp. 2d
    1084, 1092–93 (D. Nev. 2003), where the District Court found:
              Fundamental fairness compels the conclusion that a litigant may not use reliance
              on advice of counsel to support a claim or defense as a sword in litigation, and
              also deprive the opposing party the opportunity to test the legitimacy of that claim
              by asserting the attorney-client privilege or work-product doctrine as a shield.
              This court joins those courts that have held that the defendant, having waived the
              privilege by asserting the advice of counsel defense, must produce not only
              attorney- *1093 client communications, but also all documents relied upon or
              considered by counsel in rendering the opinions relied upon. Mushroom Assoc. v.
              Monterey Mushrooms, Inc., 24 USPQ2d 1767, 1992 WL 442892
              (N.D.Ca.1992); FMT Corp. v. Nissei ASB Co., 24 USPQ2d 1073, 1992 WL
              240688 (N.D.Ga.1992); Handgards, Inc. v. Johnson & Johnson, 413 F.Supp. 926
              (N.D.Ca.1976). A contrary result ignores the potential for litigation abuses, and
              erects too much of an impediment to the truth seeking process. Counsel for the
              opposing party should not be able to act as the gatekeeper to determine what
              information their adversary is entitled to have. As the court noted in Chiron Corp.
              v. Genentech, 179 F.Supp.2d 1182, 1186, parties should not be able to selectively
              disclose privileged communications they consider helpful while claiming
              privilege on damaging communications relating to the same subject.

              In Arista Records LLC v. Lime Group LLC, 06 CV 5936 KMW, 2011 WL 1642434, at *2
    (S.D.N.Y. Apr. 20, 2011), the Court also relied on Bilzerian when it applied the sword and shield



    {BC00243521:1}                                    12
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 14 of 15



    doctrine to exclude evidence of good faith because the advice of counsel “played a substantial
    and significant role in formulating actions taken by [the defendant]”:
              Plaintiffs are correct that a party may not assert that it believed its conduct was
              lawful, and simultaneously claim privilege to block inquiry into the basis for the
              party's state of mind or belief. See United States v. Bilzerian, 926 F.2d 1285, 1292
              (2d Cir.1991) (finding that, by asserting a good faith defense to securities fraud,
              Defendant had “assert[ed] a claim that in fairness requires examination of the
              protected communications.”) Indeed, a party “cannot be permitted, on the one
              hand, to argue that it acted in good faith and without an improper motive and
              then, on the other hand to deny ... access to the advice given by counsel where
              that advice ... played a substantial and significant role in formulating actions taken
              by [the defendant].” Pereira v. United Jersey Bank, 1997 WL 773716, at *6
              (S.D.N.Y. Dec. 11, 1997). Accordingly, “[a] party who intends to rely at trial on
              the advice of counsel must make a full disclosure during discovery; failure to do
              so constitutes a waiver of the advice-of-counsel defense.” Vicinanzo v.
              Brunschwig & Fils, Inc., 739 F.Supp. 891, 894 (S.D.N.Y.1990) (emphasis added).

    III.      It Would Be Unfair to Grant Summary Judgment on Actual Malice
              Gizmodo Defendants’ assertion of “good faith” is the bedrock of their actual malice
    argument. They highlight the “subjective” nature of the actual malice inquiry in their Motion for
    Summary Judgment [Doc. 155, p. 18], then repeatedly profess their good faith belief the
    accusations in the Supplement are “credible.” [Id., pp. 19-22]
              Regardless of Gizmodo Defendants supposed, self-serving contention Delgado and the
    Supplement are “credible,” summary judgment is improper on actual malice in this case because
    the material facts are disputed, the evidence conflicts, there are credibility issues and inferences
    that weigh in Miller’s favor, and the facts demonstrate numerous badges of actual malice; all of
    which cumulatively and in the aggregate raise issues of fact only a jury can properly decide.
    [See Doc. 172, pp. 3-5, 14-18, 20-25]
              However, Gizmodo Defendants should not even be permitted to argue actual malice on
    summary judgment or support their supposed “good faith” belief because that belief based on
    privileged communications they refuse to disclose. Pena, 114 F.Supp.3d at 1243-45; Greenberg,
    69A.D.2d at 708-09; Collins, 213 A.D.2d at 881; Bilzerian, 926 F.2d at 1292-93; Stern, 253
    F.R.D. at 676; Arista Records, 2011 WL 1642434, at *2. Their motion should be denied on this
    basis as well as under Rule 37(c).




    {BC00243521:1}                                     13
Case 1:18-cv-24227-CMA Document 179 Entered on FLSD Docket 07/18/2019 Page 15 of 15



                                            CONCLUSION
              For the reasons set forth above, Miller respectfully requests Gizmodo Defendants be
    precluded from seeking summary judgment on actual malice, that their contention they had a
    “good faith” belief in the “credibility” of the Supplement be rejected or ignored, that their
    Motion seeking summary judgment on actual malice be denied, and/or that Miller be granted
    such other and further equitable relief as the Court deems just and appropriate under Rule 37(c).

                              LOCAL RULE 7.1(a)(3) CERTIFICATION
              In accordance with S.D. Fla. L.R. 7.1(a)(3), Plaintiff’s counsel conferred with
    Defendants’ counsel and Defendants oppose the relief requested in this motion.

    Dated: July 18, 2019.                        Respectfully submitted,

                                                 /s/ Shane B. Vogt
                                                 Kenneth G. Turkel – FBN 867233
                                                 E-mail: kturkel@bajocuva.com
                                                 Shane B. Vogt – FBN 257620
                                                 E-mail: svogt@bajocuva.com
                                                 BAJO | CUVA | COHEN | TURKEL
                                                 100 North Tampa Street, Suite 1900
                                                 Tampa, Florida 33602
                                                 Tel: (813) 443-2199
                                                 Fax: (813) 443-2193
                                                 Attorneys for Plaintiff



                                    CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on July 18, 2019, the foregoing document was filed with the
    Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                                 /s/ Shane B. Vogt
                                                 Attorney




    {BC00243521:1}                                 14
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 1 of 19




                                        EXHIBIT 1
                    to Plaintiff’s Motion to Preclude Evidence & Argument of
           Good Faith and for Denial of Motion for Summary Judgment on Actual Malice
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 2 of 19


     From:                Lynn Oberlander on behalf of Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
     To:                  Jack Mirkinson
     Cc:                  Katherine Krueger; Aleksander Chan; Tim Marchman; susie.banikarim@gizmodomedia.com;
                          carolina.rodriguez@gizmodomedia.com
     Subject:             Re: Jason Miller -
     Date:                Monday, September 24, 2018 5:11:59 PM


     Privileged and Confidential - Attorney Client Communication




             On Sep 24, 2018, at 4:58 PM, Jack Mirkinson
             <jack.mirkinson@splinternews.com> wrote:

             Privileged and Confidential - Attorney Client Communication




             On Mon, Sep 24, 2018 at 4:55 PM Lynn Oberlander
             <lynn.oberlander@gizmodomedia.com> wrote:
               Privileged and Confidential - Attorney Client Communication




                Lynn Oberlander
                EVP and General Counsel
                Gizmodo Media Group, LLC



                                                 REDACTED           GIZMODO-000049
                                 ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 3 of 19

                114 Fifth Avenue, 2nd Floor
                New York, NY 10011
                (646) 214-7898
                (646) 877-4553 (cell)
                lynn.oberlander@gizmodomedia.com




             --
             Jack Mirkinson
             News Editor



     Lynn Oberlander
     EVP and General Counsel
     Gizmodo Media Group, LLC
     114 Fifth Avenue, 2nd Floor
     New York, NY 10011
     (646) 214-7898
     (646) 877-4553 (cell)
     lynn.oberlander@gizmodomedia.com




                                                               GIZMODO-000050
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 4 of 19




          From: Katherine Krueger <katherine.krueger@splinternews.com>
          Subject: Re: Florida docs
          Date: September 21, 2018 at 6:53:15 PM EDT
          To: Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
          Cc: Kavi Reddy <kavi.reddy@gizmodomedia.com>,
          legal@gizmodomedia.com, Tim Marchman
          <marchman@gizmodomedia.com>, Aleksander Chan
          <aleksander.chan@splinternews.com>, Jack Mirkinson
          <jack.mirkinson@splinternews.com>

          Privileged and confidential
          Attorney client communication




          On Fri, Sep 21, 2018 at 5:07 PM Katherine Krueger
          <katherine.krueger@splinternews.com> wrote:
           i’m on the line now, marchman can you jump on?

           On Fri, Sep 21, 2018 at 5:03 PM Lynn Oberlander
           <lynn.oberlander@gizmodomedia.com> wrote:
             I’m not in office unfortunately

             Sent from my iPhone

             On Sep 21, 2018, at 5:03 PM, Katherine Krueger
             <katherine.krueger@splinternews.com> wrote:


                   Lynn, are you in the office? If so I can just pop down and we can
                   get Marchman on the line.

                   On Fri, Sep 21, 2018 at 5:01 PM Lynn Oberlander
                   <lynn.oberlander@gizmodomedia.com> wrote:
                     Privileged and confidential attorney Client Communication



                                    REDACTED              GIZMODO-000052
                    ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 5 of 19


                   Can we get on the phone about this now?
                   I have a call at 5:30 so if we can talk in five minutes that would
                   be great.
                   Use my conference number:

                   Sent from my iPhone

                   On Sep 21, 2018, at 4:55 PM, Katherine Krueger
                   <katherine.krueger@splinternews.com> wrote:




                         On Fri, Sep 21, 2018 at 4:53 PM Tim Marchman
                         <marchman@gizmodomedia.com> wrote:




                           On Fri, Sep 21, 2018 at 4:51 PM, Kavi Reddy
                           <kavi.reddy@gizmodomedia.com> wrote:




                             On Sep 21, 2018, at 4:45 PM, Tim Marchman
                             <marchman@gizmodomedia.com> wrote:




                                    On Fri, Sep 21, 2018 at 4:40 PM,
                                    Kavi Reddy
                                    <kavi.reddy@gizmodomedia.com


                                  REDACTED              GIZMODO-000053
                  ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 6 of 19


                                > wrote:




                                  On Sep 21, 2018, at 4:05 PM,
                                  Tim Marchman
                                  <marchman@gizmodomedia.co
                                  m> wrote:


                                       Privileged and
                                       confidential
                                       Attorney client
                                       communication




                                  REDACTED              GIZMODO-000054
                  ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 7 of 19




                                        --
                                        Katherine Krueger
                                        Managing Editor, Splinter
                                        katherine.krueger@splinternews.com




                           --
                           Katherine Krueger
                           Managing Editor, Splinter
                           katherine.krueger@splinternews.com




                  --
                  Katherine Krueger
                  Managing Editor, Splinter
                  katherine.krueger@splinternews.com




             --
             Katherine Krueger
             Managing Editor, Splinter
             katherine.krueger@splinternews.com




     Lynn Oberlander
     EVP and General Counsel
     Gizmodo Media Group, LLC
     114 Fifth Avenue, 2nd Floor
     New York, NY 10011
     (646) 214-7898
     (646) 877-4553 (cell)
     lynn.oberlander@gizmodomedia.com




                                           REDACTED              GIZMODO-000055
                           ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 8 of 19




             From: Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
             Subject: Fwd:
             Date: September 21, 2018 at 6:13:43 PM EDT
             To: katherine.krueger@splinternews.com,
             marchman@gizmodomedia.com, Kavi Reddy
             <kavi.reddy@gizmodomedia.com>

             Privileged and confidential attorney Client Communication




             Begin forwarded message:


                     From: Deanna Shullman <dshullman@shullmanfugate.com>
                     Date: September 21, 2018 at 5:35:50 PM EDT
                     To: Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
                     Subject: Re:




                                On Sep 21, 2018, at 5:27 PM, Lynn Oberlander
                                <lynn.oberlander@gizmodomedia.com> wrote:




     Lynn Oberlander
     EVP and General Counsel
     Gizmodo Media Group, LLC




                                           REDACTED              GIZMODO-000056
                           ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 9 of 19

     114 Fifth Avenue, 2nd Floor
     New York, NY 10011
     (646) 214-7898
     (646) 877-4553 (cell)
     lynn.oberlander@gizmodomedia.com




                                           REDACTED              GIZMODO-000057
                           ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 10 of
                                      19




       From: Aleksander Chan <aleksander.chan@splinternews.com>
       Subject: Re: Florida docs
       Date: September 21, 2018 at 7:02:09 PM EDT
       To: Kavi Reddy <kavi.reddy@gizmodomedia.com>
       Cc: Katherine Krueger <katherine.krueger@splinternews.com>, Lynn Oberlander
       <lynn.oberlander@gizmodomedia.com>, legal@gizmodomedia.com, Tim Marchman
       <marchman@gizmodomedia.com>, Jack Mirkinson <jack.mirkinson@splinternews.com>

       Privileged and confidential
       Attorney client communication




                                      REDACTED              GIZMODO-000058
                      ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 11 of
                                      19




                                 REDACTED              GIZMODO-000059
                 ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 12 of
                                      19




       On Fri, Sep 21, 2018 at 6:59 PM Kavi Reddy <kavi.reddy@gizmodomedia.com> wrote:




        On Sep 21, 2018, at 6:53 PM, Katherine Krueger <katherine.krueger@splinternews.com> wrote:


              Privileged and confidential
              Attorney client communication




              On Fri, Sep 21, 2018 at 5:07 PM Katherine Krueger <katherine.krueger@splinternews.com> wrote:
               i’m on the line now, marchman can you jump on?

                On Fri, Sep 21, 2018 at 5:03 PM Lynn Oberlander <lynn.oberlander@gizmodomedia.com> wrote:
                 I’m not in office unfortunately

                  Sent from my iPhone

                  On Sep 21, 2018, at 5:03 PM, Katherine Krueger <katherine.krueger@splinternews.com> wrote:


                       Lynn, are you in the office? If so I can just pop down and we can get Marchman on
                       the line.




                                      REDACTED              GIZMODO-000060
                      ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 13 of
                                      19

                  On Fri, Sep 21, 2018 at 5:01 PM Lynn Oberlander
                  <lynn.oberlander@gizmodomedia.com> wrote:
                    Privileged and confidential attorney Client Communication

                   Can we get on the phone about this now?
                   I have a call at 5:30 so if we can talk in five minutes that would be great.
                   Use my conference number:

                   Sent from my iPhone

                   On Sep 21, 2018, at 4:55 PM, Katherine Krueger
                   <katherine.krueger@splinternews.com> wrote:




                         On Fri, Sep 21, 2018 at 4:53 PM Tim Marchman
                         <marchman@gizmodomedia.com> wrote:



                           On Fri, Sep 21, 2018 at 4:51 PM, Kavi Reddy
                           <kavi.reddy@gizmodomedia.com> wrote:




                             On Sep 21, 2018, at 4:45 PM, Tim Marchman
                             <marchman@gizmodomedia.com> wrote:




                                    On Fri, Sep 21, 2018 at 4:40 PM, Kavi Reddy
                                    <kavi.reddy@gizmodomedia.com> wrote:




                                      On Sep 21, 2018, at 4:05 PM, Tim Marchman
                                      <marchman@gizmodomedia.com> wrote:


                                            Privileged and confidential
                                            Attorney client communication




                                 REDACTED              GIZMODO-000061
                 ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 14 of
                                      19




                                                --
                                                Katherine Krueger
                                                Managing Editor, Splinter
                                                katherine.krueger@splinternews.com




                                       --
                                       Katherine Krueger
                                       Managing Editor, Splinter
                                       katherine.krueger@splinternews.com




                            --
                            Katherine Krueger
                            Managing Editor, Splinter
                            katherine.krueger@splinternews.com




                       --
                       Katherine Krueger
                       Managing Editor, Splinter
                       katherine.krueger@splinternews.com




            --
            Aleksander Chan
            Editor-in-Chief, Splinter
            aleksander.chan@splinternews.com




    Lynn Oberlander
    EVP and General Counsel
    Gizmodo Media Group, LLC
    114 Fifth Avenue, 2nd Floor
    New York, NY 10011
    (646) 214-7898
    (646) 877-4553 (cell)
    lynn.oberlander@gizmodomedia.com




                                                   REDACTED              GIZMODO-000062
                                   ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 15 of
                                      19




       From: Katherine Krueger <katherine.krueger@splinternews.com>
       Subject: Re: Florida docs
       Date: September 21, 2018 at 7:59:59 PM EDT
       To: Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
       Cc: Aleksander Chan <aleksander.chan@splinternews.com>, Kavi Reddy <kavi.reddy@gizmodomedia.com>,
       legal@gizmodomedia.com, Tim Marchman <marchman@gizmodomedia.com>, Jack Mirkinson
       <jack.mirkinson@splinternews.com>



       On Fri, Sep 21, 2018 at 7:28 PM Lynn Oberlander <lynn.oberlander@gizmodomedia.com> wrote:
        Privileged and confidential attorney Client Communication




        On Sep 21, 2018, at 7:02 PM, Aleksander Chan <aleksander.chan@splinternews.com> wrote:


              Privileged and confidential
              Attorney client communication




                                       REDACTED              GIZMODO-000063
                       ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 16 of
                                      19




                                 REDACTED              GIZMODO-000064
                 ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 17 of
                                      19




           On Fri, Sep 21, 2018 at 6:59 PM Kavi Reddy <kavi.reddy@gizmodomedia.com> wrote:




             On Sep 21, 2018, at 6:53 PM, Katherine Krueger <katherine.krueger@splinternews.com> wrote:


                  Privileged and confidential
                  Attorney client communication




                  On Fri, Sep 21, 2018 at 5:07 PM Katherine Krueger <katherine.krueger@splinternews.com>
                  wrote:
                   i’m on the line now, marchman can you jump on?

                    On Fri, Sep 21, 2018 at 5:03 PM Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
                    wrote:
                     I’m not in office unfortunately

                      Sent from my iPhone

                      On Sep 21, 2018, at 5:03 PM, Katherine Krueger <katherine.krueger@splinternews.com>
                      wrote:




                                    REDACTED              GIZMODO-000065
                    ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 18 of
                                      19

                     Lynn, are you in the office? If so I can just pop down and we can get
                     Marchman on the line.

                     On Fri, Sep 21, 2018 at 5:01 PM Lynn Oberlander
                     <lynn.oberlander@gizmodomedia.com> wrote:
                       Privileged and confidential attorney Client Communication

                       Can we get on the phone about this now?
                       I have a call at 5:30 so if we can talk in five minutes that would be great.
                       Use my conference number:

                       Sent from my iPhone

                       On Sep 21, 2018, at 4:55 PM, Katherine Krueger
                       <katherine.krueger@splinternews.com> wrote:




                             On Fri, Sep 21, 2018 at 4:53 PM Tim Marchman
                             <marchman@gizmodomedia.com> wrote:



                               On Fri, Sep 21, 2018 at 4:51 PM, Kavi Reddy
                               <kavi.reddy@gizmodomedia.com> wrote:




                                 On Sep 21, 2018, at 4:45 PM, Tim Marchman
                                 <marchman@gizmodomedia.com> wrote:




                                        On Fri, Sep 21, 2018 at 4:40 PM, Kavi Reddy
                                        <kavi.reddy@gizmodomedia.com> wrote:




                                          On Sep 21, 2018, at 4:05 PM, Tim Marchman
                                          <marchman@gizmodomedia.com> wrote:




                                 REDACTED              GIZMODO-000066
                 ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-1 Entered on FLSD Docket 07/18/2019 Page 19 of
                                      19




                                                         --
                                                         Katherine Krueger
                                                         Managing Editor, Splinter
                                                         katherine.krueger@splinternews.com




                                                --
                                                Katherine Krueger
                                                Managing Editor, Splinter
                                                katherine.krueger@splinternews.com




                                       --
                                       Katherine Krueger
                                       Managing Editor, Splinter
                                       katherine.krueger@splinternews.com




                                  --
                                  Katherine Krueger
                                  Managing Editor, Splinter
                                  katherine.krueger@splinternews.com




                       --
                       Aleksander Chan
                       Editor-in-Chief, Splinter
                       aleksander.chan@splinternews.com




            --
            Katherine Krueger
            Managing Editor, Splinter
            katherine.krueger@splinternews.com




    Lynn Oberlander
    EVP and General Counsel
    Gizmodo Media Group, LLC
    114 Fifth Avenue, 2nd Floor
    New York, NY 10011
    (646) 214-7898
    (646) 877-4553 (cell)
    lynn.oberlander@gizmodomedia.com




                                                       REDACTED              GIZMODO-000067
                                       ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-2 Entered on FLSD Docket 07/18/2019 Page 1 of 5




                                       EXHIBIT 2
                   to Plaintiff’s Motion to Preclude Evidence & Argument of
          Good Faith and for Denial of Motion for Summary Judgment on Actual Malice
Case 1:18-cv-24227-CMA Document 179-2 Entered on FLSD
                                    Aleksander    ChanDocket 07/18/2019 Page 2 of 5
                                      May 15, 2019                              ·

      ·1· · · · · · · · · · · ·UNITED STATES DISTRICT COURT
      · · · · · · · · · · · · ·SOUTHERN DISTRICT OF FLORIDA
      ·2· · · · · · · · · · · · · · ·MIAMI DIVISION

      ·3· · · · · · · · · · · · Case No. 1:18-cv-24227-CMA

      ·4·   ·- - - - - - - - - - - - - - - - - -x
      · ·   ·JASON MILLER,
      ·5
      · ·   · · · · · · · · · ·Plaintiff,
      ·6
      · ·   ·v.
      ·7
      · ·   ·GIZMODO MEDIA GROUP, LLC,
      ·8·   ·a Delaware Corporation, KATHERINE
      · ·   ·KRUEGER, individually, and
      ·9·   ·WILL MENAKER, individually,

      10· · · · · · · · · · · · · ·Defendants.

      11· ·- - - - - - - - - - - - - - - - - -x

      12

      13· · · · · · ·Videotaped deposition of ALEKSANDER CHAN,

      14· ·taken pursuant to Notice, was held at the Law

      15· ·Offices of DAVIS WRIGHT & TREMAINE, LLP, 1251 Sixth

      16· ·Avenue, New York, New York, commencing May 15, 2019,

      17· ·at 10:22 a.m., on the above date, before Amanda

      18· ·McCredo, a Court Reporter and Notary Public in the

      19· ·State of New York.

      20

      21

      22

      23

      24

      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 1:18-cv-24227-CMA Document 179-2 Entered on FLSD
                                    Aleksander    ChanDocket 07/18/2019 Page 3 of 5
                                      May 15, 2019                             2

      ·1· ·A P P E A R A N C E S:

      ·2·   ·BAJO CUVA COHEN TURKEL
      · ·   ·100 North Tampa Street
      ·3·   ·Suite 1900
      · ·   ·Tampa, Florida 33602
      ·4·   ·BY: KENNETH G. TURKEL, ESQ.
      · ·   · · ·SHANE B. VOGT, ESQ.
      ·5·   ·kturkel@bajocuva.com
      · ·   ·svogt@bajocuva.com
      ·6·   ·(813)443-2199
      · ·   ·Attorneys for Plaintiff
      ·7

      ·8

      ·9·   ·SHULLMAN FUGATE PLLC
      · ·   ·2101 Vista Parkway
      10·   ·Suite 4006
      · ·   ·West Palm Beach, Florida 33411
      11·   ·BY: DEANNA SHULLMAN, ESQ.
      · ·   ·dshullman@shullmanfugate.com
      12·   ·(813)935-5098
      · ·   ·Attorneys for Defendants Gizmodo Media Group, LLC
      13·   ·and Katherine Krueger

      14

      15

      16

      17
      · · ·ALSO PRESENT:
      18
      · · ·Darrak Lighty - videographer
      19

      20

      21

      22

      23

      24

      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 1:18-cv-24227-CMA Document 179-2 Entered on FLSD
                                    Aleksander    ChanDocket 07/18/2019 Page 4 of 5
                                      May 15, 2019                           125

      ·1· · · ·A· · At the time or now?
      ·2· · · ·Q· · Well, why don't you tell me at the time
      ·3· ·first.· Then if it's changed, we can talk about
      ·4· ·that.
      ·5· · · ·A· · At the time, I can't recall.· I wouldn't
      ·6· ·have known necessarily.
      ·7· · · ·Q· · Who gave the directive to Tim Marchman to
      ·8· ·try and run down whether the document was actually
      ·9· ·sealed or not?
      10· · · ·A· · I can't recall.
      11· · · ·Q· · Did you tell Mr. Marchman to do that?
      12· · · ·A· · I don't recall.
      13· · · ·Q· · Did someone tell you they were engaging
      14· ·special projects to help find out whether the
      15· ·document was sealed?
      16· · · ·A· · Katherine did.
      17· · · ·Q· · Would she be allowed to engage special
      18· ·projects without your approval?
      19· · · ·A· · She would.
      20· · · ·Q· · Did it matter if the document was sealed?
      21· · · ·A· · Matter to what?
      22· · · ·Q· · To you as an editor-in-chief approving its
      23· ·publication.
      24· · · ·A· · Whether the document was sealed?
      25· · · ·Q· · Yes, sir.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 1:18-cv-24227-CMA Document 179-2 Entered on FLSD
                                    Aleksander    ChanDocket 07/18/2019 Page 5 of 5
                                      May 15, 2019                           126

      ·1· · · ·A· · Yes, that would be a factor in considering
      ·2· ·whether to publish the story.
      ·3· · · ·Q· · And why would that be a factor in deciding
      ·4· ·whether to publish the story?
      ·5· · · ·A· · Say it one more time.
      ·6· · · ·Q· · Why would that be a factor in deciding
      ·7· ·whether to publish the story?
      ·8· · · ·A· · Because we would need to refer to counsel's
      ·9· ·expertise.
      10· · · ·Q· · And how do you know to refer to counsel's
      11· ·expertise when the issue of a sealed document comes
      12· ·up?
      13· · · ·A· · I, I just know to refer to counsel when
      14· ·court documents come up.
      15· · · ·Q· · So, as a default setting, when court
      16· ·documents come up, counsel is brought into the loop?
      17· · · · · · MS. SHULLMAN:· Object to the form.
      18· · · ·A· · I can't speak to every single time.
      19· · · ·Q· · But as a general default setting, you're
      20· ·saying that's what you do?
      21· · · ·A· · In stories -- with stories involving court
      22· ·documents, we attempt to confer with counsel.
      23· · · ·Q· · Your publication's online, right?
      24· · · ·A· · Yes.
      25· · · ·Q· · It's not a newspaper like The New York


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 1:18-cv-24227-CMA Document 179-3 Entered on FLSD Docket 07/18/2019 Page 1 of 6




                                       EXHIBIT 3
                   to Plaintiff’s Motion to Preclude Evidence & Argument of
          Good Faith and for Denial of Motion for Summary Judgment on Actual Malice
Case 1:18-cv-24227-CMA Document 179-3 Entered on FLSD Docket 07/18/2019 Page 2 of 6
Case 1:18-cv-24227-CMA Document 179-3 Entered on FLSD Docket 07/18/2019 Page 3 of 6
Case 1:18-cv-24227-CMA Document 179-3 Entered on FLSD Docket 07/18/2019 Page 4 of 6
Case 1:18-cv-24227-CMA Document 179-3 Entered on FLSD Docket 07/18/2019 Page 5 of 6
Case 1:18-cv-24227-CMA Document 179-3 Entered on FLSD Docket 07/18/2019 Page 6 of 6
Case 1:18-cv-24227-CMA Document 179-4 Entered on FLSD Docket 07/18/2019 Page 1 of 5




                                       EXHIBIT 4
                   to Plaintiff’s Motion to Preclude Evidence & Argument of
          Good Faith and for Denial of Motion for Summary Judgment on Actual Malice
Case 1:18-cv-24227-CMA Document 179-4 Entered on FLSD Docket 07/18/2019 Page 2 of 5
Case 1:18-cv-24227-CMA Document 179-4 Entered on FLSD Docket 07/18/2019 Page 3 of 5
Case 1:18-cv-24227-CMA Document 179-4 Entered on FLSD Docket 07/18/2019 Page 4 of 5
Case 1:18-cv-24227-CMA Document 179-4 Entered on FLSD Docket 07/18/2019 Page 5 of 5
Case 1:18-cv-24227-CMA Document 179-5 Entered on FLSD Docket 07/18/2019 Page 1 of 5




                                       EXHIBIT 5
                   to Plaintiff’s Motion to Preclude Evidence & Argument of
          Good Faith and for Denial of Motion for Summary Judgment on Actual Malice
Case 1:18-cv-24227-CMA Document 179-5 Entered on FLSD Docket 07/18/2019 Page 2 of 5
Case 1:18-cv-24227-CMA Document 179-5 Entered on FLSD Docket 07/18/2019 Page 3 of 5
Case 1:18-cv-24227-CMA Document 179-5 Entered on FLSD Docket 07/18/2019 Page 4 of 5
Case 1:18-cv-24227-CMA Document 179-5 Entered on FLSD Docket 07/18/2019 Page 5 of 5
Case 1:18-cv-24227-CMA Document 179-6 Entered on FLSD Docket 07/18/2019 Page 1 of 7




                                       EXHIBIT 6
                   to Plaintiff’s Motion to Preclude Evidence & Argument of
          Good Faith and for Denial of Motion for Summary Judgment on Actual Malice
Case 1:18-cv-24227-CMA Document 179-6 Entered on FLSD Docket 07/18/2019 Page 2 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      1:18-CV-24227-CMA-Altonaga


   JASON MILLER,                                      )
                                                      )
                               Plaintiff,             )
                                                      )
             vs.                                      )
                                                      )
   GIZMODO MEDIA GROUP, LLC,                          )
   a Delaware Corporation, KATHERINE                  )
   KRUEGER, individually, and WILL                    )
   MENAKER, individually,                             )
                                                      )
                               Defendants.            )

    DEFENDANTS GIZMODO MEDIA GROUP, LLC’S AND KATHERINE KRUEGER’S
                        RULE 26 DISCLOSURES

             Pursuant to Federal Rule of Civil Procedure 26(a)(1), Defendants Gizmodo Media Group,
   LLC and Katherine Krueger (collectively, “Gizmodo”) hereby provide the following Initial
   Disclosures. Gizmodo makes these disclosures based on the information reasonably available to
   it at this time and reserves the right to supplement these disclosures. Gizmodo reserves all
   objections and privileges regarding discovery, admissibility, or use of any information in this
   action.

      A. Witnesses
             The following individuals are likely to have discoverable information pertaining to the
   liability and damages issues in this case. Gizmodo reserves the right to supplement this
   disclosure and identify additional persons as such individuals become known through
   investigation and discovery.

      1. Jason Miller, Plaintiff
         c/o Bajo Cuva Cohen Turkel
         Has knowledge concerning Plaintiff’s claims and alleged damages.


      2. Katherine Krueger, Defendant
         c/o Shullman Fugate PLLC
Case 1:18-cv-24227-CMA Document 179-6 Entered on FLSD Docket 07/18/2019 Page 3 of 7



         Has knowledge concerning the publication at issue and Defendants’ defenses.

      3. Aleksander Chan, Editor in Chief, Splinter
         c/o Shullman Fugate PLLC
         Has knowledge concerning the publication at issue and Defendants’ defenses.

      4. Jack Mirkinson, Deputy Editor, Splinter
         c/o Shullman Fugate PLLC
         Has knowledge concerning the publication at issue and Defendants’ defenses.

      5. Tim Marchman, Editor, Special Projects Desk, Gizmodo Media Group, LLC
         c/o Shullman Fugate PLLC
         Has knowledge concerning the publication at issue and Defendants’ defenses.

      6. Caitlin Schneider, Social Media Editor, Splinter
         c/o Shullman Fugate PLLC
         Has knowledge concerning the publication at issue and Defendants’ defenses.

      7. Susie Banikarim, Editorial Director, Gizmodo Media Group, LLC
         c/o Shullman Fugate PLLC
         Has knowledge concerning the publication at issue and Defendants’ defenses.

      8. Will Menaker, Defendant
         c/o Ballard Spahr LLP
         Has knowledge concerning the tweets he is alleged to have published.

      9. Arlene “A.J.” Delgado
         Address yet to be identified
         Has knowledge concerning the factual circumstances reported in the publication at issue
         and the court records relied upon.

      10. Jane Doe
          Gizmodo requests Plaintiff reveal her identity and contact information to defense counsel
          Likely to have knowledge concerning the factual circumstances reported in the
          publication at issue.

      11. Yashar Ali
          Address yet to be identified
          Likely to have knowledge concerning the factual circumstances reported in the
          publication at issue.

      12. Jordan Bloom a/k/a Cockburn
          Address yet to be identified
          Likely to have knowledge concerning the factual circumstances reported in the
          publication at issue.



                                                  2
Case 1:18-cv-24227-CMA Document 179-6 Entered on FLSD Docket 07/18/2019 Page 4 of 7



      13. Mike Ernst
          ATA Process LLC
          1207 North Franklin St., Suite 104
          Tampa, FL 33602
          Has knowledge concerning the public availability of the court record relied upon in the
          publication at issue.

      14. Andrew Corman
          ATA Process LLC
          1207 North Franklin St., Suite 104
          Tampa, FL 33602
          Has knowledge concerning the public availability of the court record relied upon in the
          publication at issue.

      15. Harvey Ruvin, Clerk of Court, Miami-Dade County, Florida (and yet to be identified
          persons in the Clerk’s office with most knowledge)
          175 NW First Avenue
          Miami, FL 33128
          Has knowledge concerning the public availability of the court record relied upon in the
          publication at issue

      16. Other witnesses disclosed by Plaintiff.

      17. Other witnesses disclosed by co-Defendants.

      B. Documents
          Gizmodo will not produce documents that are subject to the attorney-client privilege
   and/or work product doctrine, or that are otherwise protected or privileged from disclosure under
   the Federal Rules of Civil Procedure, Federal Rules of Evidence, or applicable federal, state or
   Constitutional law, including but not limited to Section 90.5015, Florida Statutes. Gizmodo
   makes these initial disclosures in order to expedite the discovery process and without waiving
   any of its objections to the admissibility of any information disclosed under the Federal Rules of
   Evidence, the Federal Rules of Civil Procedure, and/or the Local Rules of this Court. Gizmodo
   reserves the right to identify additional documents obtained through discovery in supplemental
   disclosures as provided under Rule 26(e).
          Subject to all applicable privileges, including but not limited to the reporter’s privilege
   under governing state, federal and Constitutional law, the following is a description of the
   relevant categories of documents currently within Gizmodo’s possession, custody or control that




                                                    3
Case 1:18-cv-24227-CMA Document 179-6 Entered on FLSD Docket 07/18/2019 Page 5 of 7



   have been located to date and that Gizmodo may use to support its defenses to Plaintiff’s claim,
   excluding those to be used solely for impeachment:
          1.      The publication at issue in the lawsuit.
          2.      Exhibits to Plaintiff’s Complaint.
          3.      The documents attached to Defendants’ motion to dismiss.
          4.      The court record relied upon in the publication at issue.
          5.      Other court records in the family court proceeding between Plaintiff and A.J.
   Delgado
          6.      Declarations executed by couriers concerning the status of the court record relied
   upon in the publication.
      C. Computation of Damages
          Gizmodo has not asserted any claims and is not seeking any damages in this proceeding
   at this time. Gizmodo does not waive any rights to do so in the future.
      D. Insurance Agreements
          Pursuant to Rule 26(a)(1)(D), and subject to the reservation of all rights and privileges
   described above, Gizmodo states that given the strength and dispositive nature of Gizmodo’s
   Motion to Dismiss, at the present time Gizmodo is not aware of “any insurance agreement under
   which an insurance business may be liable to satisfy all or part of a possible judgment in the
   action or to indemnify or reimburse for payments made to satisfy the judgment.”

                                         Respectfully submitted,

                                         s/Deanna K. Shullman
                                         Deanna K. Shullman
                                         dshullman@shullmanfugate.com
                                         Florida Bar No. 514462
                                         Rachel Fugate
                                         rfugate@shullmanfugate.com
                                         Florida Bar. No. 144029
                                         Giselle M. Girones
                                         ggirones@shullmanfugate.com
                                         Florida Bar No. 124373
                                         Shullman Fugate PLLC
                                         2101 Vista Parkway, Suite 4006
                                         West Palm Beach, FL 33411
                                          Phone: 561-429-3619



                                                    4
Case 1:18-cv-24227-CMA Document 179-6 Entered on FLSD Docket 07/18/2019 Page 6 of 7



                                /s/ Elizabeth A. McNamara
                                Elizabeth A. McNamara (pro hac vice forthcoming)
                                Katherine M. Bolger (pro hac vice forthcoming)
                                Claire K. Leonard (pro hac vice forthcoming)
                                DAVIS WRIGHT TREMAINE
                                1251 Avenue of the Americas, 21st Floor
                                New York, New York 10020
                                Telephone: (212) 489-8230
                                lizmcnamara@dwt.com
                                katebolger@dwt.com
                                claireleonard@dwt.com




                                         5
Case 1:18-cv-24227-CMA Document 179-6 Entered on FLSD Docket 07/18/2019 Page 7 of 7



                                     CERTIFICATE OF SERVICE

           I hereby certify that on December 6, 2018, I served, but did not file, the following on the

   individuals identified in the attached service list.

                                                   /s/Deanna K. Shullman
                                                   Deanna K. Shullman
                                                   Florida Bar No. 514462

                                             SERVICE LIST

           Kenneth G. Turkel, Esq.
           Shane B. Vogt, Esq.
           Bajo Cuva Cohen Turkel
           100 N. Tampa Street, Ste. 1900
           Tampa, FL 33602
           Phone: 813-443-2193
           kturkel@bajocuva.com
           shane.vogt@bajocuva.com
           Attorneys for Plaintiff

          Charles D. Tobin, Esq.
          Chad R. Bowman, Esq.
          Ballard Spahr LLP
          1909 K Street, NW 12th Floor
          Washington, D.C. 20006
          Tel: (202) 661-2218
          tobinc@ballardspahr.com
          bowmanchad@ballardspahr.com
          Attorneys for Defendant Menaker




                                                      6
Case 1:18-cv-24227-CMA Document 179-7 Entered on FLSD Docket 07/18/2019 Page 1 of 10




                                        EXHIBIT 7
                    to Plaintiff’s Motion to Preclude Evidence & Argument of
           Good Faith and for Denial of Motion for Summary Judgment on Actual Malice
Case 1:18-cv-24227-CMA Document 179-7 Entered on FLSD Docket 07/18/2019 Page 2 of 10




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     1:18-CV-24227-CMA-Altonaga

      JASON MILLER,                                        )
                                                           )
                                  Plaintiff,               )
                                                           )
              vs.                                          )
                                                           )
      GIZMODO MEDIA GROUP, LLC,                            )
      a Delaware Corporation, KATHERINE                    )
      KRUEGER, individually, and WILL                      )
      MENAKER, individually,                               )
                                                           )
                                  Defendants.              )

               DEFENDANT GIZMODO MEDIA GROUP, LLC’S RESPONSE TO
                    PLAINTIFF’S FIRST SET OF INTERROGATORIES

               Pursuant to Federal Rule of Civil Procedure 33, Defendant Gizmodo Media

       Group, LLC (“Gizmodo”) hereby responds to Plaintiff’s First Set of Interrogatories as

       follows:

                    RESPONSES AND OBJECTIONS TO INTERROGATORIES

       INTERROGATORY NO. 1: Describe in detail how Gizmodo and/or Katherine Krueger
       (“Krueger”) “obtained” the Mother’s Supplement to Mother’s March 2018 Motion for Court
       to Consider Psychological Evaluation (“Supplement”) before the September 21, 2018 article
       “Court Docs allege Ex-Trump Staffer Drugged Woman He Got Pregnant With ‘Abortion
       Pill’” (the “Article”) was first published, including without limitation, stating when (date and
       time) and how (i.e., in-person, e-mail, electronic message, application, etc.) Gizmodo and/or
       Krueger received the Supplement, who gave Gizmodo and/or Krueger the Supplement, and
       whether Gizmodo and/or Krueger (including anyone acting on their behalf) obtained the
       Supplement from the Miami-Dade Clerk of Court’s office.

               ANSWER: Gizmodo objects to this interrogatory to the extent it seeks the

       disclosure of information protected by the attorney-client or work product privileges.

       Gizmodo further objects to this interrogatory insofar as it seeks information concerning
Case 1:18-cv-24227-CMA Document 179-7 Entered on FLSD Docket 07/18/2019 Page 3 of 10




       confidential sources and information obtained while actively gathering news protected

       from discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege

       pursuant to the First and Fourteenth Amendments of the Federal Constitution, common

       law, the New York Shield Law, Civ. Rights Law 79-h, or any other applicable state

       shield statute. Without waiving the foregoing, Gizmodo obtained the Supplement from a

       confidential source.

       INTERROGATORY NO. 2: Describe in detail every conversation or communication
       (verbal and/or written) Gizmodo had internally or externally about the Supplement and/or
       the content of the Article before they were first published on September 21, 2018,
       including without limitation, stating the date(s), time(s), method(s) (i.e., verbal, online,
       social media, direct message, etc…), substance, and the parties to each conversation or
       communication.

       ANSWER: Gizmodo objects to this interrogatory as overly broad because it is not

       limited in time or scope, not relevant to the parties’ claims or defenses, and to the extent

       it seeks the disclosure of information protected by the attorney-client or work product

       privileges. Gizmodo further objects to this interrogatory insofar as it seeks information

       concerning confidential sources and information obtained while actively gathering news

       protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s

       privilege pursuant to the First and Fourteenth Amendments of the Federal Constitution,

       common law, the New York Shield Law, Civ. Rights Law 79-h, or any other applicable

       state shield statute.

               Without waiving the foregoing, pursuant to Rule 33(d), the answer to this

       Interrogatory (to the extent not objected to) may be determined by reviewing the




                                                     2
Case 1:18-cv-24227-CMA Document 179-7 Entered on FLSD Docket 07/18/2019 Page 4 of 10




       documents produced in response to Plaintiff’s First Request for Production of Documents

       to Gizmodo. Krueger also called Ana Martin Lavielle, Miller’s family court lawyer, at

       the phone number listed on her law firm’s website prior to publication on September 21,

       2018 but did not reach her.

       INTERROGATORY NO. 3: Describe in detail any investigation, research, interviews,
       fact-checking and/or similar inquiries Gizmodo conducted concerning any of the facts
       alleged in the Supplement before the Supplement and Article were first published on
       September 21, 2018.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.

       INTERROGATORY NO. 4: Describe in detail any and all investigation, research,
       interviews, inquiries, and/or reporting by Gizmodo concerning the legal proceedings between
       Plaintiff and Arlene Delgado in which the Supplement was filed [In re. J.M. v. A.J.D.,
       Eleventh Judicial Circuit, Miami-Dade County Case NO. 17-016674 FC 17 (the “Family
       Case”)] before the Article was first published on September 21, 2018, including without
       limitation, the substance and content of any research, interviews, inquiries and/or
       investigations, the titles, dates, authors and locations of any articles, reports and/or social
       media posts published, a description of any court filings obtained, and/or the dates, subjects
       and substance of any interviews conducted before publication.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.

       INTERROGATORY NO. 5: State whether Gizmodo reviewed a version of the docket for
       the Family Case in which the Supplement was filed before the Article was first published on
       September 21, 2018, and, if so, state how (i.e., online, in person), when (date and time), and
       by whom the Family Case docket was reviewed.

       ANSWER: Gizmodo objects to this interrogatory to the extent it seeks the disclosure of

       information protected by the attorney-client or work product privileges. Gizmodo objects

       to this interrogatory insofar as it seeks information obtained while actively gathering

       news protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a




                                                      3
Case 1:18-cv-24227-CMA Document 179-7 Entered on FLSD Docket 07/18/2019 Page 5 of 10




       reporter’s privilege pursuant to the First and Fourteenth Amendments of the Federal

       Constitution, common law, the New York Shield Law, Civ. Rights Law 79-h, or any

       other applicable state shield statute.

               Without waiving the foregoing, Tim Marchman, Editor, Special Projects Desk

       and Krueger reviewed the Miami Dade court docket online on the afternoon of

       September 21, 2018 prior to publication.

       INTERROGATORY NO. 6: Identify any articles, stories, posts, comments or opinions
       published by Gizmodo during the past three years, whether verbal or written, that expressed
       any negative view(s) or opinion(s) about Trump supporters, Trump staffers, members of the
       Trump Administration, and/or Jason Miller.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.

       INTERROGATORY NO. 7: Describe in detail all verbal and/or written conversations or
       communications between Gizmodo and Will Menaker, Yashar Ali, Jordan Bloom, Arlene
       Delgado and/or any attorney or representative for Arlene Delgado, that relate to Jason Miller,
       the Article, the Supplement, and/or this lawsuit, including without limitation, stating the
       date(s), time(s), method(s) (i.e., verbal, online, social media, direct message, etc…),
       substance, and participants to each conversation or communication.

       ANSWER: Gizmodo objects to this interrogatory as overbroad in that is not limited to

       the Article, Supplement and/or this lawsuit, is not relevant to any parties’ claims or

       defenses, and to the extent it seeks the disclosure of information protected by the

       attorney-client or work product privileges. Gizmodo further objects to this interrogatory

       to the extent it seeks disclosure of information protected by the joint defense or common

       interest privileges. Gizmodo further objects to this interrogatory insofar as it seeks

       information concerning confidential sources and information obtained while actively




                                                     4
Case 1:18-cv-24227-CMA Document 179-7 Entered on FLSD Docket 07/18/2019 Page 6 of 10




       gathering news protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015,

       a reporter’s privilege pursuant to the First and Fourteenth Amendments of the Federal

       Constitution, common law, the New York Shield Law, Civ. Rights Law 79-h, or any

       other applicable state shield statute.

               Without waiving the foregoing and limited to the Supplement and publication at

       issue, pursuant to Rule 33(d), the answer to this Interrogatory (to the extent not objected

       to) may be determined by reviewing the documents produced in response to Plaintiff’s

       First Request for Production to Gizmodo.

       INTERROGATORY NO. 8: Are you aware of any statement(s) made by any party or
       potential witness in this case concerning this case or any of its underlying issues, claims,
       defenses, facts, and/or allegations? If so, identify each statement, state when and how each
       statement was made, and identify the person(s) who made it.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.

       INTERROGATORY NO. 9: State your knowledge of where and how Jason Miller was
       employed at the time the Article was first published on September 21, 2018.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.

       INTERROGATORY NO. 10: Describe in detail whether and how Gizmodo promoted the
       Article online and/or on social media.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.

       INTERROGATORY NO. 11: Describe in detail any actions Gizmodo took to determine
       whether the Supplement was part of the public record and/or available to members of the
       public before the Article and Supplement were first published on September 21, 2018.




                                                      5
Case 1:18-cv-24227-CMA Document 179-7 Entered on FLSD Docket 07/18/2019 Page 7 of 10




       ANSWER: Gizmodo objects to this interrogatory as duplicative, and to the extent it

       seeks the disclosure of information protected by the attorney-client or work product

       privileges. Gizmodo further objects to this interrogatory insofar as it seeks information

       concerning confidential sources and information obtained while actively gathering news

       protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s

       privilege pursuant to the First and Fourteenth Amendments of the Federal Constitution,

       common law, the New York Shield Law, Civ. Rights Law 79-h, or any other applicable

       state shield statute. Without waiving the foregoing, see previous responses to

       Interrogatories 2 and 5 above.

       INTERROGATORY NO. 12: State in detail the factual basis for Gizmodo’s contention
       that the publication of the Article and/or Supplement is protected by the fair reporting
       privilege.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.

       INTERROGATORY NO. 13: State the number of page views of the Article (including
       any updates) since its publication on September 21, 2018, including the method of
       calculation of said page views and a description of any documents or data used to calculate
       the same.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.

       INTERROGATORY NO. 14: State the advertising revenue generated from or related to
       the Article since its publication on September 21, 2018, including the method of calculation
       of said revenue and a description of any documents or data used to calculate the same.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.




                                                     6
Case 1:18-cv-24227-CMA Document 179-7 Entered on FLSD Docket 07/18/2019 Page 8 of 10




       INTERROGATORY NO. 15: Identify and describe in detail any Gizmodo policies,
       procedures, guidelines, rules, or similar directives in effect at the time of publication of the
       Article that related to the fair reporting privilege, actual malice, fact-checking, and/or
       publishing sealed or confidential court filings.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.

       INTERROGATORY NO. 16: Describe in detail any verbal and/or written
       communications or conversations between Gizmodo and Arlene Delgado (including Ms.
       Delgado’s legal counsel or anyone purporting to act on her behalf) during the past two years,
       including stating the date(s), time(s), method(s) (i.e., verbal, online, e-mail messaging, social
       media, app, etc.), substance, and participants to each communication or conversation.

       ANSWER: Gizmodo objects to this request as overbroad because it is not limited to the

       Article, Supplement and/or this lawsuit. Gizmodo further objects to this interrogatory to

       the extent it seeks the disclosure of information protected by the attorney-client or work

       product privileges. Gizmodo further objects to this interrogatory insofar as it seeks

       information concerning confidential sources and information obtained while actively

       gathering news protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015,

       a reporter’s privilege pursuant to the First and Fourteenth Amendments of the Federal

       Constitution, common law, the New York Shield Law, Civ. Rights Law 79-h, or any

       other applicable state shield statute.

               Without waiving the foregoing and subject to the foregoing limitation, pursuant to

       Rule 33(d), the answer to this Interrogatory may be determined by reviewing the

       documents produced in response to Plaintiff’s First Request for Production to Gizmodo.

       INTERROGATORY NO. 17: State with specificity each and every reason why, upon
       receiving the e-mails from Miller’s counsel referenced in paragraphs 100 and 102 of and




                                                       7
Case 1:18-cv-24227-CMA Document 179-7 Entered on FLSD Docket 07/18/2019 Page 9 of 10




       attached as Exhibits 4 and 5 to Miller’s First Amended Complaint, Gizmodo did not retract
       the Article and/or Supplement or pull them offline.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.

       INTERROGATORY NO. 18: State whether Gizmodo discussed, consulted or coordinated
       publishing the Supplement or Article internally, or externally with any other person, before
       they were first published on September 21, 2018 and, if so, state the date(s), time(s),
       methods, substance, and participants to the discussions, consultations, and/or coordination.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.

       INTERROGATORY NO. 19: State any and all facts of which Gizmodo is aware that
       demonstrate, establish, refute, prove or disprove the truth of any of the alleged facts
       contained in the Supplement and/or the Article.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.

       INTERROGATORY NO. 20: Identify any posts, tweets, and/or social media accounts on
       or through which Gizmodo promoted, featured, posted and/or notified people about the
       Article.

       ANSWER: Per the Parties’ agreement, Defendant will respond to this Interrogatory on or
       before January 30, 2019.




                                                    8
Case 1:18-cv-24227-CMA Document 179-7 Entered on FLSD Docket 07/18/2019 Page 10 of
                                      10
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 1 of 17




                                        EXHIBIT 8
                    to Plaintiff’s Motion to Preclude Evidence & Argument of
           Good Faith and for Denial of Motion for Summary Judgment on Actual Malice
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 2 of 17



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                       1:18-CV-24227-CMA-Altonaga

   JASON MILLER,                                         )
                                                         )
                               Plaintiff,                )
                                                         )
           vs.                                           )
                                                         )
   GIZMODO MEDIA GROUP, LLC,                             )
   a Delaware Corporation, KATHERINE                     )
   KRUEGER, individually, and WILL                       )
   MENAKER, individually,                                )
                                                         )
                               Defendants.               )


    DEFENDANT GIZMODO MEDIA GROUP, LLC’S SUPPLEMENTAL1 RESPONSE TO
         PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

            Pursuant to Federal Rule of Civil Procedure 26 and 34, Defendant Gizmodo Media

    Group, LLC (“Gizmodo”) hereby serves its Supplemental Response to Plaintiff’s First Request

    for Production as follows:

    REQUEST NO. 1: Any materials, documents, and/or information Gizmodo reviewed, obtained,
    read, consulted, and/or or accessed before publishing the Article on September 21, 2018 related
    to: (a) Jason Miller; (b) Arlene Delgado; (c) the Family Case; and/or (d) the Supplement or any
    allegations made therein.

    RESPONSE: Gizmodo objects to this request as overbroad in that Gizmodo is a large media

    company that owns several publications and accordingly, this request should be limited to

    Splinter, the publication that first published the Article at issue. Gizmodo further objects to this

    request as overbroad because it is not limited to the Article, Supplement and/or this lawsuit and

    not limited to individuals involved in the preparation or publication of the Article. Gizmodo

    further objects to the extent it seeks the disclosure of information protected by the attorney work

    1
     Gizmodo previously responded to Requests 3, 4, 6, 10, 12, 14, 16, 17, 22 and 23 on December 31, 2018. This
    Supplement includes responses to the remaining Requests not previously answered.

                                                        1
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 3 of 17



    product privilege.    Gizmodo also objects to this request insofar as it seeks information

    concerning confidential sources and information obtained while actively gathering news

    protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege

    pursuant to the First and Fourteenth Amendments of the Federal Constitution, common law, the

    New York Shield Law, Civ. Rights Law 79-h, or any other applicable state shield statute.

    Without waiving the foregoing and limiting this request to the individuals involved in the

    preparation or publication of the Article and to the Article, Supplement and/or this lawsuit,

    please see documents previously produced and the attached documents. Please also see the

    attached privilege log detailing correspondence protected by the attorney-client privilege.

    REQUEST NO. 2: All documents (i.e., articles, editorials, news stories, videos, blogs, posts,
    social media messages or postings—whether in print, online or electronically stored) that were in
    Gizmodo’s possession, custody or control on or before September 21, 2018, that reference or
    relate to Jason Miller, Arlene Delgado, the Family Case, and/or the Supplement.

    RESPONSE: Gizmodo objects to this request as overbroad because it is not limited to the

    Article and not limited to Splinter or the individuals involved in the preparation or publication of

    the Article. Gizmodo also objects to this request insofar as it seeks information concerning

    confidential sources and information obtained while actively gathering news protected from

    discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege pursuant to the

    First and Fourteenth Amendments of the Federal Constitution, common law, the New York

    Shield Law, Civ. Rights Law 79-h, or any other applicable state shield statute. Without waiving

    the foregoing and limiting this response to Splinter documents that reference Jason Miller, please

    see documents previously produced and the attached documents.


    REQUEST NO. 3: The original version of the Supplement Gizmodo obtained from any source,
    whether in hard copy or electronic form, before the Article was first published on September 21,
    2018.



                                                     2
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 4 of 17



    RESPONSE: Gizmodo objects to this request as vague in that “original version,” is an

    undefined term. Gizmodo further objects to this request insofar as it seeks information

    concerning confidential sources and information obtained while actively gathering news

    protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege

    pursuant to the First and Fourteenth Amendments of the Federal Constitution, common law, the

    New York Shield Law, Civ. Rights Law 79-h, or any other applicable state shield statute.

    Without waiving the foregoing, a copy of the Supplement is/was publicly available via the

    Miami-Dade Clerk of Court and is online via https://splinternews.com/court-docs-allege-ex-

    trump-staffer-drugged-woman-he-got-1829233105.

    REQUEST NO. 4: The original version of any e-mail, transmission, message or other medium
    through which Gizmodo first obtained the Supplement.

    RESPONSE:       Gizmodo objects to this request as vague in that “original version,” is an

    undefined term. Gizmodo further objects to this request insofar as it seeks information

    concerning confidential sources and information obtained while actively gathering news

    protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege

    pursuant to the First and Fourteenth Amendments of the Federal Constitution, common law, the

    New York Shield Law, Civ. Rights Law 79-h, or any other applicable state shield statute.

    REQUEST NO. 5: Any article, podcast, blog, post, story, website, show, broadcast, and/or
    similar source of information about Jason Miller, Arlene Delgado, the Family Case, and/or the
    Supplement Gizmodo read or reviewed prior to publication of the Article.

    RESPONSE:       Gizmodo objects to this request as duplicative of Request number 1, as

    burdensome in that it asks Gizmodo to poll all employees to determine what information each

    individual may have reviewed at any time prior to the publication of the Article and is not

    limited in time or scope as to subject matter that may relate to any parties claims or defenses.

    Gizmodo further objects in that this request is similarly not limited to Splinter or to specific

                                                   3
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 5 of 17



    individuals involved in the preparation or publication of the Article or to those individuals’

    activities in connection with preparation or publication of the Article. Gizmodo also objects to

    this request insofar as it seeks information concerning confidential sources and information

    obtained while actively gathering news protected from discovery by the Florida Shield Law, Fla.

    Stat. § 90.5015, a reporter’s privilege pursuant to the First and Fourteenth Amendments of the

    Federal Constitution, common law, the New York Shield Law, Civ. Rights Law 79-h, or any

    other applicable state shield statute. Without waiving the foregoing and limited to those

    individuals involved in the preparation or publication of the Article, please see documents

    previously produced and attached documents.

    REQUEST NO. 6: Any documents demonstrating, revealing, and/or evidencing the source(s)
    from which Gizmodo obtained the Supplement before the Article was first published on
    September 21, 2018.

    RESPONSE:       Gizmodo objects to this request insofar as it seeks information concerning

    confidential sources and information obtained while actively gathering news protected from

    discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege pursuant to the

    First and Fourteenth Amendments of the Federal Constitution, common law, the New York

    Shield Law, Civ. Rights Law 79-h, or any other applicable state shield statute.

    REQUEST NO. 7: Any written, electronic or recorded statement(s) made by any person or party
    to this lawsuit concerning any of its underlying facts, issues, allegations, claims or defenses.

    RESPONSE:       Gizmodo objects to this request as overbroad because “any person” is not

    sufficiently limited to individuals involved in the preparation or publication of the Article.

    Gizmodo further objects to this request to the extent it seeks the disclosure of information

    protected by the attorney client or attorney work product privilege. To that end, Gizmodo

    interprets this response to mean that Plaintiff is not seeking privileged documents created after

    commencement of this lawsuit and is withholding such privileged documents. Gizmodo further

                                                    4
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 6 of 17



    objects to this request insofar as it seeks information concerning confidential sources and

    information obtained while actively gathering news protected from discovery by the Florida

    Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege pursuant to the First and Fourteenth

    Amendments of the Federal Constitution, common law, the New York Shield Law, Civ. Rights

    Law 79-h, or any other applicable state shield statute. Without waiving the foregoing, please see

    documents previously produced and attached documents. Please also see the attached privilege

    log detailing correspondence protected by the attorney-client privilege.

    REQUEST NO. 8: Any documents or electronically stored information or data evidencing any
    post, comment, tweet, re-tweet, like or similar social media activity by Gizmodo containing any
    negative opinions or commentary about Jason Miller.

    RESPONSE: Gizmodo objects to this request as overbroad in that Gizmodo is a large media

    company that owns several publications and accordingly, this request should be limited to

    Splinter, the publication that first published the Article at issue. Further, Gizmodo objects to the

    characterization of “negative opinion or commentary” as vague and because Gizmodo does not

    have knowledge on what Plaintiff construes or considers to be “negative” related to any post.

    Without taking a position on whether any posts are negative, all posts or comments made by any

    person    in    response     to    the    Article       generally   are    publicly   available   at

    https://splinternews.com/court-docs-allege-ex-trump-staffer-drugged-woman-he-got-

    1829233105. Any comments, tweets, re-tweets or other social media activity generally is

    available publicly online. Specifically, the article was posted at:

    https://www.facebook.com/Jezebel/posts/10155445662657434

    https://www.facebook.com/gizmodo/posts/10156753244933967

    https://www.facebook.com/deadspin/posts/10160862294885072

    https://www.facebook.com/splinternews/posts/2229429457342497



                                                        5
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 7 of 17



    https://twitter.com/splinter_news/status/1043334272759865344

    https://twitter.com/splinter_news/status/1043293179091607552

    https://twitter.com/splinter_news/status/1043670052967452673

    https://twitter.com/splinter_news/status/1043588384793464838

    https://twitter.com/Jezebel/status/1043294236202946560

    https://twitter.com/splinter_news/status/1043293664850726912

    https://twitter.com/splinter_news/status/1043294169761042433

    Subject to the foregoing, Gizmodo has no documents responsive to this request.

    REQUEST NO. 9: Any written or electronic correspondence or communications during the past
    two years between Gizmodo and any other person or entity (other than Gizmodo’s legal counsel)
    related to Jason Miller, Arlene Delgado, the Family Case and/or the Supplement.

    RESPONSE: Gizmodo objects to this request as overbroad because it is not limited to the

    Article or Splinter or those individuals involved in the preparation or publication of the Article.

    Gizmodo further objects to this request insofar as it seeks information concerning confidential

    sources and information obtained while actively gathering news protected from discovery by the

    Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege pursuant to the First and

    Fourteenth Amendments of the Federal Constitution, common law, the New York Shield Law,

    Civ. Rights Law 79-h, or any other applicable state shield statute. Without waiving the

    foregoing, and limiting this response to the Article, please see documents previously produced

    and the attached documents. Please also see the attached privilege log detailing correspondence

    protected by the attorney-client privilege.


    REQUEST NO. 10: Any written or electronic correspondence or communications between
    Gizmodo and Will Menaker related to Jason Miller, the Article, the Supplement, and/or this
    lawsuit.




                                                    6
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 8 of 17



    RESPONSE: Gizmodo objects to this request as overbroad because it is not limited to the

    Article, Supplement and/or this lawsuit, and to the extent it seeks the disclosure of information

    protected by the attorney work product privilege. Gizmodo further objects to this request to the

    extent it seeks disclosure of information protected by the joint defense or common interest

    privileges. Without waiving the foregoing and subject to the foregoing limitation, Gizmodo has

    no unprivileged documents responsive to this request.

    REQUEST NO. 11: Any articles, stories, blogs, posts or similar writings Gizmodo published
    during the past two years about Jason Miller, Arlene Delgado or the Family Case.

    RESPONSE: Gizmodo objects to this request as overbroad in that Gizmodo is a large media

    company that owns several publications and accordingly, this request should be limited to

    Splinter as the publication that first published the Article at issue, and also limited to Jason

    Miller. Limiting this response to publications by Splinter that mention Jason Miller, see attached

    documents.

    REQUEST NO. 12: Any documents demonstrating or evidencing how Krueger or Gizmodo
    obtained the Supplement before the Article was first published on September 21, 2018.

    RESPONSE: Gizmodo objects to this request as duplicative of earlier requests and insofar as it

    seeks information concerning confidential sources and information obtained while actively

    gathering news protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a

    reporter’s privilege pursuant to the First and Fourteenth Amendments of the Federal

    Constitution, common law, the New York Shield Law, Civ. Rights Law 79-h, or any other

    applicable state shield statute.

    REQUEST NO. 13: Any documents demonstrating or evidencing any investigation, research,
    interviews(s), fact-checking, and/or similar inquiries Gizmodo conducted concerning any of the
    facts alleged in the Supplement before first publishing the Article and Supplement on September
    21, 2018.




                                                    7
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 9 of 17



    RESPONSE: Gizmodo objects to this request as overbroad in that it is not limited to Splinter

    and is not sufficiently limited to individuals involved in the preparation or publication of the

    Article. Gizmodo further objects to this request insofar as it seeks information protected by the

    attorney-client and work product privileges. Gizmodo also objects to the extent it seeks

    disclosure concerning confidential sources and information obtained while actively gathering

    news protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s

    privilege pursuant to the First and Fourteenth Amendments of the Federal Constitution, common

    law, the New York Shield Law, Civ. Rights Law 79-h, or any other applicable state shield

    statute. Without waiving the foregoing please see documents previously produced and the

    attached documents. Please also see the attached privilege log detailing correspondence protected

    by the attorney-client privilege.

    REQUEST NO. 14: Any documents demonstrating or evidencing any actions Gizmodo took to
    determine whether the Supplement was part of the public record and/or available to members of
    the public before the Article and Supplement were first published on September 21, 2018.

    RESPONSE:        Gizmodo objects to this request to the extent it seeks the disclosure of

    information protected by the attorney-client or work product privileges. Without waiving the

    foregoing, see documents previously produced.

    REQUEST NO. 15: Any documents that support, refute or relate to your contention that the
    publication of the Article and/or Supplement are protected by the fair reporting privilege.

    RESPONSE: Please see the documents previously produced by Gizmodo in this Action. Please

    also see Gizmodo’s pleadings filed in this matter, specifically Gizmodo and Krueger’s Motion to

    Dismiss and Incorporated Memorandum of Law and exhibits in support thereof [DE 31, 32];

    Gizmodo and Krueger’s corrected Motion to Dismiss and Incorporated Memorandum of Law

    and Reply in support thereof [DE 44, 54], Opposition to Plaintiff’s Motion to Amend the




                                                    8
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 10 of
                                      17


   Complaint [DE 55] and Supplemental briefing related to the Motion to Dismiss as ordered by the

   Court [DE 65, 71] and all supporting exhibits as well as the Supplement itself.

    REQUEST NO. 16: Any documents demonstrating, evidencing or relating to any efforts
   Gizmodo or anyone acting on its behalf made to obtain a copy or copies of the Supplement from
   the Miami-Dade Clerk's office after the Article was published on September 21, 2018.

   RESPONSE:        Gizmodo objects to this request to the extent it seeks the disclosure of

   information protected by the attorney-client or work product privileges. Without waiving the

   foregoing, see documents previously produced.

   REQUEST NO. 17: Any documents demonstrating, evidencing or related to any efforts
   Gizmodo or anyone acting on its behalf made to obtain a copy or copies of the Supplement from
   the Miami-Dade Clerk's office before the Article was published on September 21, 2018.

   RESPONSE:        Gizmodo objects to this request to the extent it seeks the disclosure of

   information protected by the attorney-client or work product privileges. Without waiving the

   foregoing, see documents previously produced.

   REQUEST NO. 18: Any of Gizmodo’s written materials, policies, guidelines, online resources,
   procedures, directives, manuals or similar documents that were in effect as of September 21,
   2018 that related to the fair reporting privilege, actual malice, fact-checking, and/or publishing
   sealed or confidential court filings.

   RESPONSE: Gizmodo objects to this request because it is not limited to Splinter, the

   publication that first published the Article, to the extent it seeks the disclosure of information not

   relevant to any parties’ claim or defense and protected by the attorney-client or work product

   privileges. Gizmodo further objects on the grounds that such documents reveal Gizmodo’s

   confidential and proprietary business information. Without waiving the foregoing, Gizmodo has

   no documents responsive to this request.


   REQUEST NO. 19: Any documents demonstrating or evidencing whether Gizmodo internally
   or externally discussed, consulted or coordinated publishing the Supplement and/or Article
   before they were published on September 21, 2018.



                                                     9
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 11 of
                                      17


   RESPONSE: Gizmodo objects to the extent it seeks the disclosure of information protected by

   the attorney-client and work product privileges. Gizmodo further objects to the term

   “coordinated” as vague. To the extent the request seeks documents that discussed, consulted or

   coordinated publishing the Supplement or Article with anyone outside of Gizmodo or Splinter,

   there are no documents responsive to this Request. Without waiving the foregoing, please see the

   documents previously produced by Gizmodo. Please also see the attached privilege log detailing

   correspondence protected by the attorney-client privilege.

   REQUEST NO. 20: Any documents demonstrating, evidencing or related to the truth or falsity
   of any of the facts contained in the Supplement.

   RESPONSE:       Gizmodo objects to this request insofar as it seeks information concerning

   confidential sources and information obtained while actively gathering news protected from

   discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege pursuant to the

   First and Fourteenth Amendments of the Federal Constitution, common law, the New York

   Shield Law, Civ. Rights Law 79-h, or any other applicable state shield statute. Without waiving

   the foregoing, see documents previously produced, Yashar Ali tweets as contained in the First

   Amended Complaint [DE 5] and attached documents.

   REQUEST NO. 21: Any documents demonstrating, evidencing or related to the truth or falsity
   of any of the facts contained in the Article.

   RESPONSE: Gizmodo objects to this request as phrased because while Plaintiff has challenged

   the facts contained in the Supplement, Plaintiff has not challenged the facts as reported and

   contained in the Article. Gizmodo further objects to this request insofar as it seeks information

   concerning confidential sources and information obtained while actively gathering news

   protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege

   pursuant to the First and Fourteenth Amendments of the Federal Constitution, common law, the



                                                  10
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 12 of
                                      17


   New York Shield Law, Civ. Rights Law 79-h, or any other applicable state shield statute.

   Without waiving the foregoing, Gizmodo has no additional documents responsive to this request.

   REQUEST NO. 22: Any documents memorializing any payment(s) made to the Miami-Dade
   Clerk's office for any copy or copies of the Supplement.

   RESPONSE:        Gizmodo objects to this request to the extent it seeks the disclosure of

   information not relevant to any parties’ claim or defense and protected by the attorney-client or

   work product privileges. Without waiving the foregoing, see documents previously produced.

   REQUEST NO. 23: Any documents memorializing any conversations or communications
   between Gizmodo and Arlene Delgado (including her legal counsel or anyone acting on her
   behalf) related to Jason Miller, the Supplement, the allegations in the Supplement, the Family
   Case and/or the Article, including, without limitation, e-mails, text messages, social media posts,
   call logs, notes, memos, and similar materials.

   RESPONSE: Gizmodo objects to this request as overbroad because it is not limited to the

   Article, Supplement and/or this lawsuit. Gizmodo further objects to this request insofar as it

   seeks information obtained while actively gathering news protected from discovery by the

   Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege pursuant to the First and

   Fourteenth Amendments of the Federal Constitution, common law, the New York Shield Law,

   Civ. Rights Law 79-h, or any other applicable state shield statute. Without waiving the foregoing

   and subject to the foregoing limitation, see documents previously produced.

   REQUEST NO. 24: Any documents memorializing any conversations or communications
   between Gizmodo and Yashar Ali related to Jason Miller, the Supplement, the allegations in the
   Supplement, the Family Case and/or the Article, including, without limitation, e-mails, text
   messages, social media posts, call logs, notes, memos, and similar materials.

   RESPONSE: Gizmodo objects to this request as overbroad because it is not limited to the

   Article, Supplement and/or this lawsuit and because Gizmodo is a large media company that

   owns a large number of publications. Accordingly, Gizmodo limits its response to Splinter, the

   publication under which the Article was published and to the Article at issue. Gizmodo further



                                                   11
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 13 of
                                      17


   objects to this request insofar as it seeks information obtained while actively gathering news

   protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege

   pursuant to the First and Fourteenth Amendments of the Federal Constitution, common law, the

   New York Shield Law, Civ. Rights Law 79-h, or any other applicable state shield statute.

   Without waiving the foregoing and subject to the foregoing limitation, see documents previously

   produced.


   REQUEST NO. 25: Any documents memorializing any conversations or communications
   between Gizmodo and Jordan Bloom related to Jason Miller, the Supplement, the allegations in
   the Supplement, the Family Case and/or the Article, including, without limitation, e-mails, text
   messages, social media posts, call logs, notes, memos, and similar materials.

   RESPONSE: Gizmodo has no documents responsive to this request.

   REQUEST NO. 26: Any documents memorializing any conversations or communications
   between Gizmodo and Talking Points Memo related to Jason Miller, the Supplement, the
   allegations in the Supplement, the Family Case and/or the Article, including, without limitation,
   e-mails, text messages, social media posts, call logs, notes, memos, and similar materials.

   RESPONSE: Gizmodo has no documents responsive to this request.

   REQUEST NO. 27: Any documents upon which your affirmative defenses in this action are
   based.

   RESPONSE: Gizmodo has no documents responsive to this request because as of the date of

   this response it has not asserted any affirmative defenses. As to fair report privilege, see the

   Supplement, Gizmodo’s and Krueger’s Corrected Motion to Dismiss, Reply thereto,

   Supplemental briefing related to Motion to Dismiss as ordered by the Court and all supporting

   exhibits.

   REQUEST NO. 28: Any policies of insurance that may provide coverage for the claims asserted
   by Plaintiff in this lawsuit.




                                                   12
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 14 of
                                      17


   RESPONSE: Gizmodo objects to this Request because it seeks confidential and proprietary

   business information. Gizmodo will produce the requested document subject to the entry of a

   mutually agreeable confidentiality agreement governing the disclosure of such information.


   REQUEST NO. 29: All documents evidencing, demonstrating or related to the total number of
   page views of the Article.

   RESPONSE: Gizmodo objects to this request as vague in that “page views” are not described in

   detail as to what website Plaintiff is referring. Limiting this response to the Splinter Article

   located at page https://splinternews.com/court-docs-allege-ex-trump-staffer-drugged-woman-he-

   got-1829233105, Gizmodo will produce responsive documents subject to the entry of a mutually

   agreeable confidentiality agreement governing such information.


   REQUEST NO. 30: All documents evidencing, demonstrating or related to the total number of
   views of the Supplement embedded in the Article.

   RESPONSE: Gizmodo has no documents responsive to this Request.

   REQUEST NO. 31: All documents evidencing, demonstrating or related to Splinter's or
   Gizmodo's promotion of the Article online or on social media.

   RESPONSE: Please see documents previously produced. Gizmodo will produce additional

   responsive documents subject to the entry of a mutually agreeable confidentiality agreement

   governing such information.


   REQUEST NO. 32: All documents demonstrating or evidencing the advertising revenue

   generated by or from the Article.

   RESPONSE: Gizmodo objects to this Request because it seeks confidential and proprietary

   business information. Without waiving the foregoing, Gizmodo has no documents responsive to

   this Request.



                                                 13
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 15 of
                                      17


   REQUEST NO. 33: All documents evidencing, demonstrating or related to each instance in
   which any other publishers or media companies linked or cited to the Article.

   RESPONSE: Please see attached documents.

   REQUEST NO. 34: All reader comments posted and/or attempted to be posted about the
   Article, whether online and/or on social media.

   RESPONSE:       Gizmodo objects to this request as vague in that Gizmodo does not have

   knowledge whether comments were made by “readers” of the article, and because this Request

   does not specify what website it is referring to. Gizmodo further objects to this Request to the

   extent the information sought in this request is publicly available online. Specifically, this

   Request is not limited to websites or accounts in Gizmodo’s possession or control, and therefore

   it would be burdensome for Gizmodo to generally and broadly search the internet for any such

   responsive information. Without waiving the foregoing, Gizmodo has no documents related to

   comments “attempted to be posted” on the Splinter Article. Limiting this response to the Splinter

   Article located at page https://splinternews.com/court-docs-allege-ex-trump-staffer-drugged-

   woman-he-got-1829233105, all comments may be publicly viewed at the end of the Article and

   Gizmodo has no documents responsive to this Request.

   REQUEST NO. 35: All documents demonstrating or evidencing any reader reaction,
   commentary or opinion about the Article, whether online or on social media, including without
   limitation any and all likes, tweets, re-tweets or similar actions.

   RESPONSE: See response to Request No. 34 above.


   REQUEST NO. 36: All versions of, edits to, drafts of, and revisions to the Article.


   RESPONSE:       Gizmodo objects to this request to the extent it seeks the disclosure of

   information protected by the attorney-client and work product privileges. Gizmodo further

   objects to this request insofar as it seeks information obtained while actively gathering news



                                                  14
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 16 of
                                      17


   protected from discovery by the Florida Shield Law, Fla. Stat. § 90.5015, a reporter’s privilege

   pursuant to the First and Fourteenth Amendments of the Federal Constitution, common law, the

   New York Shield Law, Civ. Rights Law 79-h, or any other applicable state shield statute.

   Without waiving the foregoing, please see documents previously produced by Gizmodo. Please

   also see the attached privilege log detailing correspondence protected by the attorney-client

   privilege.


   Dated: February 13, 2019.

                                                   Respectfully submitted,


   /s/ Elizabeth A. McNamara                          /s/ Deanna K. Shullman
   Elizabeth A. McNamara                              Deanna K. Shullman (Florida Bar No. 514462)
   Admitted pro hac vice                              Rachel Fugate (Florida Bar. No. 144029)
   Katherine M. Bolger                                Giselle M. Girones (Florida Bar. No. 124373)
   Admitted pro hac vice                              SHULLMAN FUGATE PLLC
   Claire K. Leonard                                  2101 Vista Parkway, Suite 4006
   Admitted pro hac vice                              West Palm Beach, FL 33411
   DAVIS WRIGHT TREMAINE                              Telephone: (561) 429-3619
   1251 Avenue of the Americas, 21st Floor            dshullman@shullmanfugate.com
   New York, New York 10020                           rfugate@shullmanfugate.com
   Telephone: (212) 489-8230                          ggirones@shullmanfugate.com
   lizmcnamara@dwt.com
   katebolger@dwt.com                                 Attorneys for Defendants Gizmodo Media
   claireleonard@dwt.com                              Group, LLC and Katherine Krueger




                                                 15
Case 1:18-cv-24227-CMA Document 179-8 Entered on FLSD Docket 07/18/2019 Page 17 of
                                      17


                                     CERTIFICATE OF SERVICE


           I hereby certify that on February 13, 2019, I electronically served the foregoing document
   on all counsel or parties of record on the service list.
                                                   /s/Deanna K. Shullman
                                                   Deanna K. Shullman
                                                   Florida Bar No. 514462

                                             SERVICE LIST


   Attorneys for Plaintiff :                            Attorneys for Defendant Will Menaker:

   Kenneth G. Turkel, Esq.                              Charles D. Tobin, Esq.
   kturkel@bajocuva.com                                 tobinc@ballardspahr.com
   Shane B. Vogt, Esq.                                  Chad R. Bowman, Esq. (pro hac vice pending)
   shane.vogt@bajocuva.com                              bowmanchad@ballardspahr.com
   BAJO CUVA COHEN TURKEL                               Maxwell S. Mishkin, Esq.
   100 N. Tampa Street, Ste. 1900                       (pro hac vice pending)
   Tampa, FL 33602                                      mishkinm@ballardspahr.com
   Telephone: (813) 443-2193                            BALLARD SPAHR LLP
                                                        1909 K Street, NW, 12th Floor
                                                        Telephone: (202) 661-2218




                                                     16
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 1 of 24




                                        EXHIBIT 9
                    to Plaintiff’s Motion to Preclude Evidence & Argument of
           Good Faith and for Denial of Motion for Summary Judgment on Actual Malice
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 2 of 24


     From:                Lynn Oberlander on behalf of Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
     To:                  Jack Mirkinson
     Cc:                  Katherine Krueger; Aleksander Chan; Tim Marchman; susie.banikarim@gizmodomedia.com;
                          carolina.rodriguez@gizmodomedia.com
     Subject:             Re: Jason Miller -
     Date:                Monday, September 24, 2018 5:11:59 PM


     Privileged and Confidential - Attorney Client Communication




             On Sep 24, 2018, at 4:58 PM, Jack Mirkinson
             <jack.mirkinson@splinternews.com> wrote:

             Privileged and Confidential - Attorney Client Communication




             On Mon, Sep 24, 2018 at 4:55 PM Lynn Oberlander
             <lynn.oberlander@gizmodomedia.com> wrote:
               Privileged and Confidential - Attorney Client Communication




                Lynn Oberlander
                EVP and General Counsel
                Gizmodo Media Group, LLC



                                                                                                       GIZMODO-000049
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 3 of 24

                114 Fifth Avenue, 2nd Floor
                New York, NY 10011
                (646) 214-7898
                (646) 877-4553 (cell)
                lynn.oberlander@gizmodomedia.com




             --
             Jack Mirkinson
             News Editor



     Lynn Oberlander
     EVP and General Counsel
     Gizmodo Media Group, LLC
     114 Fifth Avenue, 2nd Floor
     New York, NY 10011
     (646) 214-7898
     (646) 877-4553 (cell)
     lynn.oberlander@gizmodomedia.com




                                                               GIZMODO-000050
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 4 of 24


     From:             Katherine Krueger on behalf of Katherine Krueger <katherine.krueger@splinternews.com>
     To:               jason2034@yahoo.com
     Subject:          Request for comment: allegations contained in Sept. 14 family court filing
     Date:             Friday, September 21, 2018 5:45:14 PM


     Hi Jason –

     I'm a reporter with the website Splinter in New York. I'm working on a story about a Sept. 14
     filing in Miami-Dade family court by AJ Delgado's lawyers, which make some pretty stunning
     allegations about your relations with other women.

     I'd like to give you the opportunity to respond to the allegations contained in that filing: that
     you forced a woman to have an abortion against her will and were physically abusive with
     another woman.

     Please let me know if you have any comment as soon as you can — I'm also happy to jump on
     the phone whenever you're available if you'd prefer.

     Best,

     Katherine

     --
     Katherine Krueger
     Managing Editor, Splinter
     katherine.krueger@splinternews.com




                                                                                                       GIZMODO-000051
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 5 of 24




          From: Katherine Krueger <katherine.krueger@splinternews.com>
          Subject: Re: Florida docs
          Date: September 21, 2018 at 6:53:15 PM EDT
          To: Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
          Cc: Kavi Reddy <kavi.reddy@gizmodomedia.com>,
          legal@gizmodomedia.com, Tim Marchman
          <marchman@gizmodomedia.com>, Aleksander Chan
          <aleksander.chan@splinternews.com>, Jack Mirkinson
          <jack.mirkinson@splinternews.com>

          Privileged and confidential
          Attorney client communication




          On Fri, Sep 21, 2018 at 5:07 PM Katherine Krueger
          <katherine.krueger@splinternews.com> wrote:
            i’m on the line now, marchman can you jump on?

           On Fri, Sep 21, 2018 at 5:03 PM Lynn Oberlander
           <lynn.oberlander@gizmodomedia.com> wrote:
             I’m not in office unfortunately

             Sent from my iPhone

             On Sep 21, 2018, at 5:03 PM, Katherine Krueger
             <katherine.krueger@splinternews.com> wrote:


                   Lynn, are you in the office? If so I can just pop down and we can
                   get Marchman on the line.

                   On Fri, Sep 21, 2018 at 5:01 PM Lynn Oberlander
                   <lynn.oberlander@gizmodomedia.com> wrote:
                     Privileged and confidential attorney Client Communication



                                    REDACTED              GIZMODO-000052
                    ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 6 of 24


                   Can we get on the phone about this now?
                   I have a call at 5:30 so if we can talk in five minutes that would
                   be great.
                   Use my conference number:

                   Sent from my iPhone

                   On Sep 21, 2018, at 4:55 PM, Katherine Krueger
                   <katherine.krueger@splinternews.com> wrote:




                         On Fri, Sep 21, 2018 at 4:53 PM Tim Marchman
                         <marchman@gizmodomedia.com> wrote:




                           On Fri, Sep 21, 2018 at 4:51 PM, Kavi Reddy
                           <kavi.reddy@gizmodomedia.com> wrote:




                             On Sep 21, 2018, at 4:45 PM, Tim Marchman
                             <marchman@gizmodomedia.com> wrote:




                                    On Fri, Sep 21, 2018 at 4:40 PM,
                                    Kavi Reddy
                                    <kavi.reddy@gizmodomedia.com


                                  REDACTED              GIZMODO-000053
                  ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 7 of 24


                                > wrote:




                                  On Sep 21, 2018, at 4:05 PM,
                                  Tim Marchman
                                  <marchman@gizmodomedia.co
                                  m> wrote:


                                       Privileged and
                                       confidential
                                       Attorney client
                                       communication




                                  REDACTED              GIZMODO-000054
                  ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 8 of 24




                                        --
                                        Katherine Krueger
                                        Managing Editor, Splinter
                                        katherine.krueger@splinternews.com




                           --
                           Katherine Krueger
                           Managing Editor, Splinter
                           katherine.krueger@splinternews.com




                  --
                  Katherine Krueger
                  Managing Editor, Splinter
                  katherine.krueger@splinternews.com




             --
             Katherine Krueger
             Managing Editor, Splinter
             katherine.krueger@splinternews.com




     Lynn Oberlander
     EVP and General Counsel
     Gizmodo Media Group, LLC
     114 Fifth Avenue, 2nd Floor
     New York, NY 10011
     (646) 214-7898
     (646) 877-4553 (cell)
     lynn.oberlander@gizmodomedia.com




                                           REDACTED              GIZMODO-000055
                           ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 9 of 24




             From: Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
             Subject: Fwd:
             Date: September 21, 2018 at 6:13:43 PM EDT
             To: katherine.krueger@splinternews.com,
             marchman@gizmodomedia.com, Kavi Reddy
             <kavi.reddy@gizmodomedia.com>

             Privileged and confidential attorney Client Communication




             Begin forwarded message:


                     From: Deanna Shullman <dshullman@shullmanfugate.com>
                     Date: September 21, 2018 at 5:35:50 PM EDT
                     To: Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
                     Subject: Re:




                                On Sep 21, 2018, at 5:27 PM, Lynn Oberlander
                                <lynn.oberlander@gizmodomedia.com> wrote:




     Lynn Oberlander
     EVP and General Counsel
     Gizmodo Media Group, LLC




                                           REDACTED              GIZMODO-000056
                           ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 10 of
                                      24
    114 Fifth Avenue, 2nd Floor
    New York, NY 10011
    (646) 214-7898
    (646) 877-4553 (cell)
    lynn.oberlander@gizmodomedia.com




                                          REDACTED              GIZMODO-000057
                          ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 11 of
                                      24




       From: Aleksander Chan <aleksander.chan@splinternews.com>
       Subject: Re: Florida docs
       Date: September 21, 2018 at 7:02:09 PM EDT
       To: Kavi Reddy <kavi.reddy@gizmodomedia.com>
       Cc: Katherine Krueger <katherine.krueger@splinternews.com>, Lynn Oberlander
       <lynn.oberlander@gizmodomedia.com>, legal@gizmodomedia.com, Tim Marchman
       <marchman@gizmodomedia.com>, Jack Mirkinson <jack.mirkinson@splinternews.com>

       Privileged and confidential
       Attorney client communication




                                      REDACTED              GIZMODO-000058
                      ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 12 of
                                      24




                                 REDACTED              GIZMODO-000059
                 ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 13 of
                                      24




       On Fri, Sep 21, 2018 at 6:59 PM Kavi Reddy <kavi.reddy@gizmodomedia.com> wrote:




        On Sep 21, 2018, at 6:53 PM, Katherine Krueger <katherine.krueger@splinternews.com> wrote:


              Privileged and confidential
              Attorney client communication




              On Fri, Sep 21, 2018 at 5:07 PM Katherine Krueger <katherine.krueger@splinternews.com> wrote:
               i’m on the line now, marchman can you jump on?

                On Fri, Sep 21, 2018 at 5:03 PM Lynn Oberlander <lynn.oberlander@gizmodomedia.com> wrote:
                 I’m not in office unfortunately

                  Sent from my iPhone

                  On Sep 21, 2018, at 5:03 PM, Katherine Krueger <katherine.krueger@splinternews.com> wrote:


                       Lynn, are you in the office? If so I can just pop down and we can get Marchman on
                       the line.




                                      REDACTED              GIZMODO-000060
                      ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 14 of
                                      24

                  On Fri, Sep 21, 2018 at 5:01 PM Lynn Oberlander
                  <lynn.oberlander@gizmodomedia.com> wrote:
                    Privileged and confidential attorney Client Communication

                   Can we get on the phone about this now?
                   I have a call at 5:30 so if we can talk in five minutes that would be great.
                   Use my conference number:

                   Sent from my iPhone

                   On Sep 21, 2018, at 4:55 PM, Katherine Krueger
                   <katherine.krueger@splinternews.com> wrote:




                         On Fri, Sep 21, 2018 at 4:53 PM Tim Marchman
                         <marchman@gizmodomedia.com> wrote:



                           On Fri, Sep 21, 2018 at 4:51 PM, Kavi Reddy
                           <kavi.reddy@gizmodomedia.com> wrote:




                             On Sep 21, 2018, at 4:45 PM, Tim Marchman
                             <marchman@gizmodomedia.com> wrote:




                                    On Fri, Sep 21, 2018 at 4:40 PM, Kavi Reddy
                                    <kavi.reddy@gizmodomedia.com> wrote:




                                      On Sep 21, 2018, at 4:05 PM, Tim Marchman
                                      <marchman@gizmodomedia.com> wrote:


                                            Privileged and confidential
                                            Attorney client communication




                                 REDACTED              GIZMODO-000061
                 ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 15 of
                                      24




                                                --
                                                Katherine Krueger
                                                Managing Editor, Splinter
                                                katherine.krueger@splinternews.com




                                       --
                                       Katherine Krueger
                                       Managing Editor, Splinter
                                       katherine.krueger@splinternews.com




                            --
                            Katherine Krueger
                            Managing Editor, Splinter
                            katherine.krueger@splinternews.com




                       --
                       Katherine Krueger
                       Managing Editor, Splinter
                       katherine.krueger@splinternews.com




            --
            Aleksander Chan
            Editor-in-Chief, Splinter
            aleksander.chan@splinternews.com




    Lynn Oberlander
    EVP and General Counsel
    Gizmodo Media Group, LLC
    114 Fifth Avenue, 2nd Floor
    New York, NY 10011
    (646) 214-7898
    (646) 877-4553 (cell)
    lynn.oberlander@gizmodomedia.com




                                                   REDACTED              GIZMODO-000062
                                   ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 16 of
                                      24




       From: Katherine Krueger <katherine.krueger@splinternews.com>
       Subject: Re: Florida docs
       Date: September 21, 2018 at 7:59:59 PM EDT
       To: Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
       Cc: Aleksander Chan <aleksander.chan@splinternews.com>, Kavi Reddy <kavi.reddy@gizmodomedia.com>,
       legal@gizmodomedia.com, Tim Marchman <marchman@gizmodomedia.com>, Jack Mirkinson
       <jack.mirkinson@splinternews.com>



       On Fri, Sep 21, 2018 at 7:28 PM Lynn Oberlander <lynn.oberlander@gizmodomedia.com> wrote:
        Privileged and confidential attorney Client Communication




        On Sep 21, 2018, at 7:02 PM, Aleksander Chan <aleksander.chan@splinternews.com> wrote:


              Privileged and confidential
              Attorney client communication




                                       REDACTED              GIZMODO-000063
                       ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 17 of
                                      24




                                 REDACTED              GIZMODO-000064
                 ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 18 of
                                      24




           On Fri, Sep 21, 2018 at 6:59 PM Kavi Reddy <kavi.reddy@gizmodomedia.com> wrote:




            On Sep 21, 2018, at 6:53 PM, Katherine Krueger <katherine.krueger@splinternews.com> wrote:


                  Privileged and confidential
                  Attorney client communication




                  On Fri, Sep 21, 2018 at 5:07 PM Katherine Krueger <katherine.krueger@splinternews.com>
                  wrote:
                   i’m on the line now, marchman can you jump on?

                    On Fri, Sep 21, 2018 at 5:03 PM Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
                    wrote:
                     I’m not in office unfortunately

                      Sent from my iPhone

                      On Sep 21, 2018, at 5:03 PM, Katherine Krueger <katherine.krueger@splinternews.com>
                      wrote:




                                    REDACTED              GIZMODO-000065
                    ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 19 of
                                      24

                     Lynn, are you in the office? If so I can just pop down and we can get
                     Marchman on the line.

                     On Fri, Sep 21, 2018 at 5:01 PM Lynn Oberlander
                     <lynn.oberlander@gizmodomedia.com> wrote:
                       Privileged and confidential attorney Client Communication

                       Can we get on the phone about this now?
                       I have a call at 5:30 so if we can talk in five minutes that would be great.
                       Use my conference number:

                       Sent from my iPhone

                       On Sep 21, 2018, at 4:55 PM, Katherine Krueger
                       <katherine.krueger@splinternews.com> wrote:




                             On Fri, Sep 21, 2018 at 4:53 PM Tim Marchman
                             <marchman@gizmodomedia.com> wrote:



                               On Fri, Sep 21, 2018 at 4:51 PM, Kavi Reddy
                               <kavi.reddy@gizmodomedia.com> wrote:




                                 On Sep 21, 2018, at 4:45 PM, Tim Marchman
                                 <marchman@gizmodomedia.com> wrote:




                                        On Fri, Sep 21, 2018 at 4:40 PM, Kavi Reddy
                                        <kavi.reddy@gizmodomedia.com> wrote:




                                          On Sep 21, 2018, at 4:05 PM, Tim Marchman
                                          <marchman@gizmodomedia.com> wrote:




                                 REDACTED              GIZMODO-000066
                 ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 20 of
                                      24




                                                         --
                                                         Katherine Krueger
                                                         Managing Editor, Splinter
                                                         katherine.krueger@splinternews.com




                                                --
                                                Katherine Krueger
                                                Managing Editor, Splinter
                                                katherine.krueger@splinternews.com




                                       --
                                       Katherine Krueger
                                       Managing Editor, Splinter
                                       katherine.krueger@splinternews.com




                                  --
                                  Katherine Krueger
                                  Managing Editor, Splinter
                                  katherine.krueger@splinternews.com




                       --
                       Aleksander Chan
                       Editor-in-Chief, Splinter
                       aleksander.chan@splinternews.com




            --
            Katherine Krueger
            Managing Editor, Splinter
            katherine.krueger@splinternews.com




    Lynn Oberlander
    EVP and General Counsel
    Gizmodo Media Group, LLC
    114 Fifth Avenue, 2nd Floor
    New York, NY 10011
    (646) 214-7898
    (646) 877-4553 (cell)
    lynn.oberlander@gizmodomedia.com




                                                       REDACTED              GIZMODO-000067
                                       ATTORNEY/CLIENT PRIVILEGED COMMUNICATION
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 21 of
                                      24




         From: Aleksander Chan <aleksander.chan@splinternews.com>
         Subject: Re: Jason Miller/AJ Delgado; Urgent
         Date: September 21, 2018 at 9:30:15 PM EDT
         To: Lynn Oberlander <lynn.oberlander@gizmodomedia.com>
         Cc: Katherine Krueger <katherine.krueger@splinternews.com>, Jack
         Mirkinson <jack.mirkinson@splinternews.com>, Susie Banikarim
         <susie.banikarim@gizmodomedia.com>

         thanks, talk then
         On Fri, Sep 21, 2018 at 9:28 PM Lynn Oberlander
         <lynn.oberlander@gizmodomedia.com> wrote:
           646-
           pin

          On Sep 21, 2018, at 9:25 PM, Aleksander Chan
          <aleksander.chan@splinternews.com> wrote:


                I’m in—Lynn, can we use your conference line?
                On Fri, Sep 21, 2018 at 9:24 PM Katherine Krueger
                <katherine.krueger@splinternews.com> wrote:
                              , can we all conference?

                  On Fri, Sep 21, 2018 at 9:23 PM Lynn Oberlander
                  <lynn.oberlander@gizmodomedia.com> wrote:
                    Privileged and Confidential Attorney Client Communication



                                  Would you like to talk at 9:45?

                    Sent from my iPhone

                    On Sep 21, 2018, at 9:14 PM, Katherine Krueger
                    <katherine.krueger@splinternews.com> wrote:




                                           REDACTED                  ATTORNEY-CLIENT PRIVILEGED
                                                                                  GIZMODO-000355
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 22 of
                                      24

                       ---------- Forwarded message ---------
                       From: Shane Vogt <shane.vogt@bajocuva.com>
                       Date: Fri, Sep 21, 2018 at 9:13 PM
                       Subject: Jason Miller/AJ Delgado; Urgent
                       To: katherine.krueger@splinternews.com
                       <katherine.krueger@splinternews.com>
                       CC: Ken Turkel <kturkel@bajocuva.com>,
                       ana@pamllaw.com <ana@pamllaw.com>, Christy
                       MacRobert-Ruiz (christy@pamllaw.com)
                       <christy@pamllaw.com>



                       Ms. Krueger:



                                 We represent Jason Miller. I understand
                       that you just published a story about a September
                       14, 2018 filing “in Miami-Dade court by AJ
                       Delgado’s lawyers.”



                                 The filing upon which your story is based
                       sealed. Advise us immediately how you obtained
                       a copy. If you did not obtain the filing from the
                       actual public record, you are not protected by the
                       fair reporting privilege. The fact that your story
                       indicates that you had to “confirm the [filing’s]
                       authenticity” with Ms. Delgado indicates that you
                       did not obtain it from the public record, and that
                       you worked hand-in-hand with Ms. Delgado to
                       publish false and defamatory material that you
                       knew was not public and that you did not make
                       any effort to verify.



                                 To be clear, there is no validity to the
                       false accusations made in Ms. Delgado’s filing.
                       We know the identity of the journalist Ms.
                       Delgado spoke to, and that journalist rightly
                       refused to publish a story about these false
                       accusations and confirmed to Mr. Miller that these
                       defamatory accusations could not be verified. We
                       also know the identity of the “Jane Doe”
                       referenced in the filing, have located her, and Mr.
                       Miller is absolutely certain that he does not know
                       her, never had a relationship with her, and never
                       engaged in the actions Ms. Delgado—and now you

                                         REDACTED                   ATTORNEY-CLIENT PRIVILEGED
                                                                                 GIZMODO-000356
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 23 of
                                      24

                                     —falsely accuse him of committing.



                                               You just rushed to publish a false and
                                     defamatory story without the protections of the
                                     First Amendment, and the consequences of that
                                     rush to judgment will be severe. Demand is
                                     hereby made that you retract the story
                                     immediately, issue a public apology, confirm how
                                     you obtained the filing, and preserve all
                                     information and electronically stored information
                                     related to this matter; including without limitation
                                     all of your communications with Ms. Delgado, the
                                     electronic data associated with your access of any
                                     court websites on which you may have obtained
                                     access to the filing, any transmissions of the filing
                                     to you in any form, and all other materials, data or
                                     information that relate in any way to how you
                                     obtained the filing. Also preserve all of your
                                     records and electronically stored data associated
                                     with any investigation you conducted into this
                                     matter, which currently appears to be very little.
                                     All rights are reserved.

                                     --
                                     Katherine Krueger
                                     Managing Editor, Splinter
                                     katherine.krueger@splinternews.com




                            --
                            Katherine Krueger
                            Managing Editor, Splinter
                            katherine.krueger@splinternews.com



                         --
                         Aleksander Chan
                         Editor-in-Chief, Splinter
                         aleksander.chan@splinternews.com


             --
             Aleksander Chan
             Editor-in-Chief, Splinter
             aleksander.chan@splinternews.com


    Lynn Oberlander
    EVP and General Counsel
    Gizmodo Media Group, LLC
    114 Fifth Avenue, 2nd Floor


                                                         REDACTED                   ATTORNEY-CLIENT PRIVILEGED
                                                                                                 GIZMODO-000357
Case 1:18-cv-24227-CMA Document 179-9 Entered on FLSD Docket 07/18/2019 Page 24 of
                                      24
    New York, NY 10011
    (646) 214-7898
    (646) 877-4553 (cell)
    lynn.oberlander@gizmodomedia.com




                                       REDACTED           ATTORNEY-CLIENT PRIVILEGED
                                                                       GIZMODO-000358
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 1 of
                                       16




                                       EXHIBIT 10
                   to Plaintiff’s Motion to Preclude Evidence & Argument of
          Good Faith and for Denial of Motion for Summary Judgment on Actual Malice
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 2 of




                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                                                            SOUTHERN DISTRICT OF FLORIDA
                                                                                                                                1:18-CV-24227-CMA-Altonaga
                                                                                     JASON MILLER,
                                                                                                  Plaintiff,
                                                                                     vs.
                                                                                     GIZMODO MEDIA GROUP, LLC, a
                                                                                     Delaware Corporation, KATHERINE
                                                                                     KRUEGE, individually, and WILL
                                                                                     MENAKER, individually,
                                                                                                 Defendants.
                                       16




                                                                                     ___________________________________/
                                                                                           DEFENDANT GIZMODO MEDIA GROUP, LLC’S PRIVILEGE LOG TO RESPONSE TO PLAINTIFF’S FIRST
                                                                                                                      REQUEST FOR PRODUCTION
                                                                                                                       Index of individuals identified on the privilege log
                                                                                      NAME                                     TITLE
                                                                                      Alyssa Beene (“A.B.”)                    Litigation Manager, Shullman Fugate PLLC
                                                                                      Aleksander Chan (“A.C”)                  Editor in Chief, Splinter
                                                                                      Carolina Rodriguez (“C.R.”)              Legal Administrator, Gizmodo Media Group,
                                                                                                                               LLC (“GMG”)
                                                                                                                                           Page 1 of 7
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 3 of




                                                                                     NAME                                           TITLE
                                                                                     Deanna Shullman, Esq. (“D.S.”)                 Outside counsel to GMG and Katherine
                                                                                                                                    Krueger
                                                                                     Giselle Girones, Esq. (“G.G.”)                 Associate, Shullman Fugate PLLC
                                                                                     Jack Mirkinson (“J.M.”)                        Deputy Editor, Splinter
                                                                                     Joyce Tang (“J.T.”)                            Deputy Managing Editor, GMG
                                                                                     Katherine Krueger (“K.K.”)                     Co-Defendant and Managing Editor, Splinter
                                                                                     Kavi Reddy, Esq. (“K.R.”)                      Vice President and General Counsel, GMG
                                                                                     Lan Nguyen, Esq. (“L.N.”)                      Head of Litigation, Univision
                                                                                                                                    Communications Inc. (parent company of
                                                                                                                                    GMG)
                                                                                     Lynn Oberlander, Esq. (“L.O.”)                 Executive Vice President and General
                                                                                                                                    Counsel, GMG
                                       16




                                                                                     Susie Banikarim (“S.B.”)                       Editorial Director, Gizmodo Media Group,
                                                                                                                                    LLC (“GMG”)
                                                                                     Tim Marchman (“T.M.”)                          Editor, Special Projects Desk, GMG
                                                                                                                                              Privilege log
                                                                                     #      TYPE           DATE/           SUBJECT             DESCRIPTION                                  PRIVILEGE
                                                                                                           TIME
                                                                                         1. EMAIL          September 21,   Re: Florida docs    Email from T.M. to K.R., K.K., L.O.          Attorney-Client Privilege
                                                                                            CHAIN          2018 at 4:05                        regarding Supplement, Article, and updates
                                                                                            (16 emails)    PM -                                to Article
                                                                                                           September 21,                       (unprivileged portions of email chain
                                                                                                           2018 at 10:19                       produced as GIZMODO-000052 – 000055)
                                                                                                           PM
                                                                                                                                                Page 2 of 7
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 4 of




                                                                                     #      TYPE         DATE/           SUBJECT           DESCRIPTION                                   PRIVILEGE
                                                                                                         TIME
                                                                                         2. EMAIL        September 21,   Fwd: Quick        Email discussion between L.O. and D.S.        Attorney-Client Privilege
                                                                                            CHAIN        2018, at 5:27   question          regarding Florida courts and L.O.
                                                                                            (3 emails)   PM -                              discussion of D.S. legal advice with K.K.,
                                                                                                         September 21,                     T.M., K.R. (redacted email chain produced
                                                                                                         2018 at 6:13                      as GIZMODO000056)
                                                                                                         PM
                                                                                         3. EMAIL        September 21,   Fwd: Jason        Email from K.K. to L.O. regarding demand      Attorney-Client Privilege
                                                                                            CHAIN        9:14 PM –       Miller/AJ         for retraction and email from L.O. to D.S.,
                                                                                            (2 emails)   September 21,   Delgado; Urgent   L.N. regarding demand for retraction          Work Product Privilege
                                                                                                         9:21 PM
                                                                                         4. EMAIL        September 21,   Fwd: Jason        Email from L.O. to K.K., A.C., J.M., S.B.     Attorney-Client Privilege
                                                                                            CHAIN        2018 at 9:14    Miller/AJ         regarding demand for retraction and
                                                                                            (5 emails)   PM -            Delgado; Urgent   responses thereto (unprivileged portions of   Work Product Privilege
                                                                                                         September 21,                     email chain will be produced to Plaintiff)
                                                                                                         2018 at 9:30
                                       16




                                                                                                         PM
                                                                                         5. NOTES        September 21,   N/A               Typed notes taken by K.K. during telephone Attorney-Client Privilege
                                                                                                         2018 9:53 PM                      conference with D.S. and L.O. containing
                                                                                                                                           legal advice of counsel regarding Article  Work Product Privilege
                                                                                         6. EMAIL        September 21, Re: Jason           Email from L.O. to K.K., A.C., J.M., S.B.,    Attorney-Client Privilege
                                                                                            CHAIN        2018 10:27 PM Miller/AJ           D.S. regarding demand for retraction and
                                                                                            (6 emails)   -             Delgado; Urgent     responses to L.O., et al. from A.C., J.M.,    Work Product Privilege
                                                                                                         September 21,                     and K.K. and L.O. response to same
                                                                                                         2018 at 10:55
                                                                                                         PM
                                                                                                                                           Page 3 of 7
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 5 of




                                                                                     #      TYPE          DATE/            SUBJECT             DESCRIPTION                                   PRIVILEGE
                                                                                                          TIME
                                                                                         7. EMAIL         September 21,    Re: Jason           Email from L.O. to K.K., A.C., J.M., S.B.,    Attorney-Client Privilege
                                                                                            CHAIN         2018 10:28 PM    Miller/AJ           D.S. regarding demand for retraction (also
                                                                                            (4 emails)    -                Delgado; Urgent     logged at # 6 above) and responses to L.O.,   Work Product Privilege
                                                                                                          September 21,                        et al. from D.S. and S.B.
                                                                                                          2018 at 10:48
                                                                                                          PM
                                                                                         8. EMAIL         September 21,    Fwd: Jason          Email from K.K. to L.O, A.C., J.M., S.B.      Attorney-Client Privilege
                                                                                            CHAIN         2018 10:06 PM    Miller/AJ           regarding demand for retraction and
                                                                                            (2 emails)    – September      Delgado; Urgent     discussion between L.O. and D.S. regarding    Work Product Privilege
                                                                                                          21, 2018 10:25                       same
                                                                                                          PM
                                                                                         9. EMAIL         September 21,    Re: Miller - more   Email discussion between L.O. and D.S.        Attorney-Client Privilege
                                                                                            CHAIN         2018 10:31 PM    background          regarding demand for retraction
                                                                                            (6 emails)    - September                                                                        Work Product Privilege
                                                                                                          21, 2018 at
                                       16




                                                                                                          10:55 PM
                                                                                         10. EMAIL        September 21,    Re: Jason           Email discussion between L.O. and D.S.        Attorney-Client Privilege
                                                                                             CHAIN        2018 11:43 PM    Miller/Splinter     regarding Supplement
                                                                                             (5 emails)   – September                                                                        Work Product Privilege
                                                                                                          22, 2018 11:33
                                                                                                          AM
                                                                                         11. EMAIL        September 21,    Re: Jason           Email discussion between L.O. and D.S.        Attorney-Client Privilege
                                                                                             CHAIN        2018 11:43 PM    Miller/Splinter     regarding Supplement (same as # 10, with
                                                                                             (5 emails)   – September                          the exception of most recent emails on each   Work Product Privilege
                                                                                                          23, 2018 5:49                        chain)
                                                                                                          PM
                                                                                                                                               Page 4 of 7
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 6 of




                                                                                     #      TYPE           DATE/            SUBJECT             DESCRIPTION                                  PRIVILEGE
                                                                                                           TIME
                                                                                         12. EMAIL         September 21,    Fwd: Jason          Email from L.O. to K.K., S.B., A.C., J.M.,   Attorney-Client Privilege
                                                                                                           2018 at 11:46    Miller/Splinter     T.M., C.R., L.N., K.R. regarding demand
                                                                                                           PM                                   for retraction and document preservation     Work Product Privilege
                                                                                         13. EMAIL         September 21,    Fwd: Jason          Email from K.R. to L.O. regarding Article    Attorney-Client Privilege
                                                                                             CHAIN         2018 11:46 PM    Miller/Splinter     (remainder of chain logged at # 4)
                                                                                             (6 emails)    -September 23,                                                                    Work Product Privilege
                                                                                                           2018 at 2:08
                                                                                                           PM
                                                                                         14. EMAIL         September 21,    Fwd: Jason          Email discussion following 9/21/18           Attorney-Client Privilege
                                                                                             CHAIN         2018 11:46 PM    Miller/Splinter     11:46PM email from L.O. (logged at # 12)
                                                                                             (11 emails)   - September                          among D.S., K.K., S.B., A.C., L.O., J.M.,    Work Product Privilege
                                                                                                           23, 2018 8:54                        C.R., L.N., K.R., regarding demand for
                                       16




                                                                                                           PM                                   retraction, document preservation, and
                                                                                                                                                family court case
                                                                                         15. EMAIL         September 24,    Fwd: Miller -       Email from C.R. to L.O. regarding            Attorney-Client Privilege
                                                                                             CHAIN         2018 11:03AM     Delgado             Supplement; email from L.O. to D.S.
                                                                                             (2 emails)    – September                          regarding Supplement                         Work Product Privilege
                                                                                                           24, 2018
                                                                                                           11:09AM
                                                                                         16. EMAIL         September 24,    Re: Jason Miller    Email exchange between L.O., D.S., and       Attorney-Client Privilege
                                                                                             CHAIN         2018 1:42 PM     and [[redacted to   G.G. regarding preservation of documents
                                                                                             (2 emails)    – September      preserve                                                         Work Product Privilege
                                                                                                           24, 2018 1:44    privilege]]
                                                                                                           PM
                                                                                                                                                Page 5 of 7
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 7 of




                                                                                     17. EMAIL         September 24,   Re: Note from the     Email chain communications between T.M., Attorney-Client Privilege
                                                                                         CHAIN         2018 at 2:28    Legal Department      L.O., S.B. regarding demand for retraction
                                                                                         (2 emails)    PM -                                  (as well as second, unrelated legal matter) Work Product Privilege
                                                                                                       September 24,
                                                                                                       2018 2:31 PM
                                                                                     18. EMAIL         September 24,   Fwd: Note from        Internal forwarding to GMG editors at          Attorney-Client Privilege
                                                                                         CHAIN         2018 at 2:28    the Legal             direction of counsel and in anticipation of
                                                                                         (3 emails)    PM-September    Department            litigation of legal advice contained in L.O.   Work Product Privilege
                                                                                                       24, 2018 2:36                         email sent 09/24/18 at 2:28PM (logged at #
                                                                                                       PM                                    17 above)
                                                                                     19. EMAIL         September 24,   Re: Jason Miller –    Email discussion among L.O., J.M., K.K.,       Attorney-Client Privilege
                                                                                         CHAIN         2018 4:55 PM    [[redacted to         A.C., T.M., S.M., C.R., A.B. regarding
                                                                                         (11 emails)   -               preserve              Supplement and family court case               Work Product Privilege
                                                                                                       September 25,   privilege]]
                                                                                                       2018 at 12:38
                                                                                                       PM
                                                                                     20. EMAIL         September 24,   Re:                   Email exchange between D.S. and L.O.           Attorney-Client Privilege
                                       16




                                                                                         CHAIN         2018 5:39 PM    Miller/Delgado:       regarding family court case
                                                                                         (2 emails)    – September     [[redacted to                                                        Work Product Privilege
                                                                                                       24, 2018 5:46   preserve
                                                                                                       PM              privilege]]
                                                                                     21. EMAIL         September 24,   Re:                   Email exchange between L.O. and D.S.           Attorney-Client Privilege
                                                                                         CHAIN         2018 6:11 PM    Miller/Delgado:       regarding Supplement
                                                                                         (2 emails)    – September     [[redacted to                                                        Work Product Privilege
                                                                                                       24, 2018 6:12   protect privilege]]
                                                                                                       PM
                                                                                     22. EMAIL         October 2,      RE: Jason Miller      Email exchange between D.S. and A.B.           Work Product Privilege
                                                                                         CHAIN         2018 5:15 PM                          regarding Supplement; email exchange
                                                                                         (6 emails)    – October 5,                          between D.S. and L.O. regarding same           Attorney-Client Communication
                                                                                                       2018 4:17 PM
                                                                                                                                             Page 6 of 7
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 8 of
                                       16



   Dated: February 13, 2019.


                   Respectfully submitted,

   /s/ Elizabeth A. McNamara                             /s/ Deanna K. Shullman
   Elizabeth A. McNamara                                 Deanna K. Shullman (Florida Bar No. 514462)
   Admitted pro hac vice                                 Rachel Fugate (Florida Bar. No. 144029)
   Katherine M. Bolger                                   Giselle M. Girones (Florida Bar. No. 124373)
   Admitted pro hac vice                                 SHULLMAN FUGATE PLLC
   Claire K. Leonard                                     2101 Vista Parkway, Suite 4006
   Admitted pro hac vice                                 West Palm Beach, FL 33411
   DAVIS WRIGHT TREMAINE                                 Telephone: (561) 429-3619
   1251 Avenue of the Americas, 21st Floor               dshullman@shullmanfugate.com
   New York, New York 10020                              rfugate@shullmanfugate.com
   Telephone: (212) 489-8230                             ggirones@shullmanfugate.com
   lizmcnamara@dwt.com
   katebolger@dwt.com                                    Attorneys for Defendants Gizmodo Media
   claireleonard@dwt.com                                 Group, LLC and Katherine Krueger


                                     CERTIFICATE OF SERVICE
           I hereby certify that on February 13, 2019, I electronically served the foregoing document

   on all counsel or parties of record on the service list.

                                                              /s/Deanna K. Shullman
                                                              Deanna K. Shullman
                                                              Florida Bar No. 514462


                                             SERVICE LIST

   Attorneys for Plaintiff:
                                                         Attorneys for Defendant Will Menaker:
   Kenneth G. Turkel, Esq.
                                                         Charles D. Tobin, Esq.
   kturkel@bajocuva.com
                                                         tobinc@ballardspahr.com
   Shane B. Vogt, Esq.
                                                         Chad R. Bowman, Esq. (pro hac vice pending)
   shane.vogt@bajocuva.com
                                                         bowmanchad@ballardspahr.com
   BAJO CUVA COHEN TURKEL
                                                         Maxwell S. Mishkin, Esq. (pro hac vice pending)
   100 N. Tampa Street, Ste. 1900
                                                         mishkinm@ballardspahr.com
   Tampa, FL 33602
                                                         BALLARD SPAHR LLP
   Telephone: (813) 443-2193
                                                         1909 K Street, NW, 12th Floor
                                                         Telephone: (202) 661-2218



                                                 Page 7 of 7
             Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 9 of
                                                    16


                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                           1:18-CV-24227-CMA-Altonaga

JASON MILLER,

             Plaintiff,

vs.

GIZMODO MEDIA GROUP, LLC, a
Delaware Corporation, KATHERINE
KRUEGE, individually, and WILL
MENAKER, individually,

            Defendants.
___________________________________/

                     DEFENDANT GIZMODO MEDIA GROUP, LLC’S AMENDED PRIVILEGE LOG
                                       (Amended to include item # 23)

                                  Index of individuals identified on the privilege log

 NAME                                     TITLE
 Alyssa Beene (“A.B.”)                    Litigation Manager, Shullman Fugate PLLC
                                          (outside counsel to Katherine Krueger and
                                          Gizmodo Media Group, LLC (“GMG”))
 Aleksander Chan (“A.C”)                  Editor in Chief, Splinter
 Carolina Rodriguez (“C.R.”)              Legal Administrator, GMG
 Deanna Shullman, Esq. (“D.S.”)           Partner, Shullman Fugate PLLC

                                                      Page 1 of 8
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 10 of




                                                                                      NAME                                           TITLE
                                                                                      Giselle Girones, Esq. (“G.G.”)                 Associate, Shullman Fugate PLLC
                                                                                      Jack Mirkinson (“J.M.”)                        Deputy Editor, Splinter
                                                                                      Joyce Tang (“J.T.”)                            Deputy Managing Editor, GMG
                                                                                      Katherine Krueger (“K.K.”)                     Co-Defendant and Managing Editor, Splinter
                                                                                      Kavi Reddy, Esq. (“K.R.”)                      Vice President and General Counsel, GMG
                                                                                      Lan Nguyen, Esq. (“L.N.”)                      Head of Litigation, Univision
                                                                                                                                     Communications Inc. (parent company of
                                                                                                                                     GMG)
                                                                                      Lynn Oberlander, Esq. (“L.O.”)                 Executive Vice President and General
                                                                                                                                     Counsel, GMG
                                                                                      Susie Banikarim (“S.B.”)                       Editorial Director, GMG
                                                                                      Tim Marchman (“T.M.”)                          Editor, Special Projects Desk, GMG
                                       16




                                                                                                                                               Privilege log
                                                                                      #      TYPE           DATE/           SUBJECT             DESCRIPTION                                  PRIVILEGE
                                                                                                            TIME
                                                                                          1. EMAIL          September 21,   Re: Florida docs    Email from T.M. to K.R., K.K., L.O.          Attorney-Client Privilege
                                                                                             CHAIN          2018 at 4:05                        regarding Supplement, Article, and updates
                                                                                             (16 emails)    PM -                                to Article
                                                                                                            September 21,                       (unprivileged portions of email chain
                                                                                                            2018 at 10:19                       produced as GIZMODO-000052 – 000055)
                                                                                                            PM
                                                                                                                                                 Page 2 of 8
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 11 of




                                                                                      #      TYPE         DATE/           SUBJECT           DESCRIPTION                                   PRIVILEGE
                                                                                                          TIME
                                                                                          2. EMAIL        September 21,   Fwd: Quick        Email discussion between L.O. and D.S.        Attorney-Client Privilege
                                                                                             CHAIN        2018, at 5:27   question          regarding Florida courts and L.O.
                                                                                             (3 emails)   PM -                              discussion of D.S. legal advice with K.K.,
                                                                                                          September 21,                     T.M., K.R. (redacted email chain produced
                                                                                                          2018 at 6:13                      as GIZMODO000056)
                                                                                                          PM
                                                                                          3. EMAIL        September 21,   Fwd: Jason        Email from K.K. to L.O. regarding demand      Attorney-Client Privilege
                                                                                             CHAIN        9:14 PM –       Miller/AJ         for retraction and email from L.O. to D.S.,
                                                                                             (2 emails)   September 21,   Delgado; Urgent   L.N. regarding demand for retraction          Work Product Privilege
                                                                                                          9:21 PM
                                                                                          4. EMAIL        September 21,   Fwd: Jason        Email from L.O. to K.K., A.C., J.M., S.B.     Attorney-Client Privilege
                                                                                             CHAIN        2018 at 9:14    Miller/AJ         regarding demand for retraction and
                                                                                             (5 emails)   PM -            Delgado; Urgent   responses thereto (unprivileged portions of   Work Product Privilege
                                                                                                          September 21,                     email chain will be produced to Plaintiff)
                                                                                                          2018 at 9:30
                                       16




                                                                                                          PM
                                                                                          5. NOTES        September 21,   N/A               Typed notes taken by K.K. during telephone Attorney-Client Privilege
                                                                                                          2018 9:53 PM                      conference with D.S. and L.O. containing
                                                                                                                                            legal advice of counsel regarding Article  Work Product Privilege
                                                                                          6. EMAIL        September 21, Re: Jason           Email from L.O. to K.K., A.C., J.M., S.B.,    Attorney-Client Privilege
                                                                                             CHAIN        2018 10:27 PM Miller/AJ           D.S. regarding demand for retraction and
                                                                                             (6 emails)   -             Delgado; Urgent     responses to L.O., et al. from A.C., J.M.,    Work Product Privilege
                                                                                                          September 21,                     and K.K. and L.O. response to same
                                                                                                          2018 at 10:55
                                                                                                          PM
                                                                                                                                            Page 3 of 8
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 12 of




                                                                                      #      TYPE          DATE/            SUBJECT             DESCRIPTION                                   PRIVILEGE
                                                                                                           TIME
                                                                                          7. EMAIL         September 21,    Re: Jason           Email from L.O. to K.K., A.C., J.M., S.B.,    Attorney-Client Privilege
                                                                                             CHAIN         2018 10:28 PM    Miller/AJ           D.S. regarding demand for retraction (also
                                                                                             (4 emails)    -                Delgado; Urgent     logged at # 6 above) and responses to L.O.,   Work Product Privilege
                                                                                                           September 21,                        et al. from D.S. and S.B.
                                                                                                           2018 at 10:48
                                                                                                           PM
                                                                                          8. EMAIL         September 21,    Fwd: Jason          Email from K.K. to L.O, A.C., J.M., S.B.      Attorney-Client Privilege
                                                                                             CHAIN         2018 10:06 PM    Miller/AJ           regarding demand for retraction and
                                                                                             (2 emails)    – September      Delgado; Urgent     discussion between L.O. and D.S. regarding    Work Product Privilege
                                                                                                           21, 2018 10:25                       same
                                                                                                           PM
                                                                                          9. EMAIL         September 21,    Re: Miller - more   Email discussion between L.O. and D.S.        Attorney-Client Privilege
                                                                                             CHAIN         2018 10:31 PM    background          regarding demand for retraction
                                                                                             (6 emails)    - September                                                                        Work Product Privilege
                                                                                                           21, 2018 at
                                       16




                                                                                                           10:55 PM
                                                                                          10. EMAIL        September 21,    Re: Jason           Email discussion between L.O. and D.S.        Attorney-Client Privilege
                                                                                              CHAIN        2018 11:43 PM    Miller/Splinter     regarding Supplement
                                                                                              (5 emails)   – September                                                                        Work Product Privilege
                                                                                                           22, 2018 11:33
                                                                                                           AM
                                                                                          11. EMAIL        September 21,    Re: Jason           Email discussion between L.O. and D.S.        Attorney-Client Privilege
                                                                                              CHAIN        2018 11:43 PM    Miller/Splinter     regarding Supplement (same as # 10, with
                                                                                              (5 emails)   – September                          the exception of most recent emails on each   Work Product Privilege
                                                                                                           23, 2018 5:49                        chain)
                                                                                                           PM
                                                                                                                                                Page 4 of 8
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 13 of




                                                                                      #      TYPE           DATE/           SUBJECT             DESCRIPTION                                  PRIVILEGE
                                                                                                            TIME
                                                                                          12. EMAIL         September 21,   Fwd: Jason          Email from L.O. to K.K., S.B., A.C., J.M.,   Attorney-Client Privilege
                                                                                                            2018 at 11:46   Miller/Splinter     T.M., C.R., L.N., K.R. regarding demand
                                                                                                            PM                                  for retraction and document preservation     Work Product Privilege
                                                                                          13. EMAIL          September      Fwd: Jason          Email from K.R. to L.O. regarding Article    Attorney-Client Privilege
                                                                                              CHAIN          21, 2018       Miller/Splinter     (remainder of chain logged at # 4)
                                                                                              (6 emails)     11:46 PM -                                                                      Work Product Privilege
                                                                                                             September
                                                                                                             23, 2018 at
                                                                                                             2:08 PM
                                                                                          14. EMAIL          September      Fwd: Jason          Email discussion following 9/21/18           Attorney-Client Privilege
                                                                                              CHAIN          21, 2018       Miller/Splinter     11:46PM email from L.O. (logged at # 12)
                                                                                              (11 emails)    11:46 PM -                         among D.S., K.K., S.B., A.C., L.O., J.M.,    Work Product Privilege
                                       16




                                                                                                             September                          C.R., L.N., K.R., regarding demand for
                                                                                                             23, 2018                           retraction, document preservation, and
                                                                                                             8:54 PM                            family court case
                                                                                          15. EMAIL          September      Fwd: Miller -       Email from C.R. to L.O. regarding            Attorney-Client Privilege
                                                                                              CHAIN          24, 2018       Delgado             Supplement; email from L.O. to D.S.
                                                                                              (2 emails)     11:03AM –                          regarding Supplement                         Work Product Privilege
                                                                                                             September
                                                                                                             24, 2018
                                                                                                             11:09AM
                                                                                          16. EMAIL          September      Re: Jason Miller    Email exchange between L.O., D.S., and       Attorney-Client Privilege
                                                                                              CHAIN          24, 2018       and [[redacted to   G.G. regarding preservation of documents
                                                                                              (2 emails)     1:42 PM –      preserve                                                         Work Product Privilege
                                                                                                             September      privilege]]
                                                                                                             24, 2018
                                                                                                             1:44 PM
                                                                                                                                                Page 5 of 8
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 14 of




                                                                                      # TYPE            DATE/TIME     SUBJECT               DESCRIPTION                                    PRIVILEGE
                                                                                      17. EMAIL         September     Re: Note from the     Email chain communications between T.M.,       Attorney-Client Privilege
                                                                                          CHAIN         24, 2018 at   Legal Department      L.O., S.B. regarding demand for retraction
                                                                                          (2 emails)    2:28 PM -                           (as well as second, unrelated legal matter)    Work Product Privilege
                                                                                                        September
                                                                                                        24, 2018
                                                                                                        2:31 PM
                                                                                      18. EMAIL         September     Fwd: Note from        Internal forwarding to GMG editors at          Attorney-Client Privilege
                                                                                          CHAIN         24, 2018 at   the Legal             direction of counsel and in anticipation of
                                                                                          (3 emails)    2:28 PM-      Department            litigation of legal advice contained in L.O.   Work Product Privilege
                                                                                                        September                           email sent 09/24/18 at 2:28PM (logged at #
                                                                                                        24, 2018                            17 above)
                                                                                                        2:36 PM
                                                                                      19. EMAIL         September     Re: Jason Miller –    Email discussion among L.O., J.M., K.K.,       Attorney-Client Privilege
                                                                                          CHAIN         24, 2018      [[redacted to         A.C., T.M., S.M., C.R., A.B. regarding
                                                                                          (11 emails)   4:55 PM -     preserve              Supplement and family court case               Work Product Privilege
                                                                                                        September     privilege]]
                                       16




                                                                                                        25, 2018 at
                                                                                                        12:38 PM
                                                                                      20. EMAIL         September     Re:                   Email exchange between D.S. and L.O.           Attorney-Client Privilege
                                                                                          CHAIN         24, 2018      Miller/Delgado:       regarding family court case
                                                                                          (2 emails)    5:39 PM –     [[redacted to                                                        Work Product Privilege
                                                                                                        September     preserve
                                                                                                        24, 2018      privilege]]
                                                                                                        5:46 PM
                                                                                      21. EMAIL         September     Re:                   Email exchange between L.O. and D.S.           Attorney-Client Privilege
                                                                                          CHAIN         24, 2018      Miller/Delgado:       regarding Supplement
                                                                                          (2 emails)    6:11 PM –     [[redacted to                                                        Work Product Privilege
                                                                                                        September     protect privilege]]
                                                                                                        24, 2018
                                                                                                        6:12 PM
                                                                                                                                            Page 6 of 8
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 15 of




                                                                                      # TYPE             DATE/TIME SUBJECT             DESCRIPTION                                    PRIVILEGE
                                                                                      22. EMAIL          October 2, RE: Jason Miller   Email exchange between D.S. and A.B.           Attorney-Client Privilege
                                                                                          CHAIN          2018 5:15                     regarding Supplement; email exchange
                                                                                          (6 emails)     PM –                          between D.S. and L.O. regarding same           Work Product Privilege
                                                                                                         October 5,
                                                                                                         2018 4:17
                                                                                                         PM
                                                                                      23. Slack          October 1, N/A                Internal discussion among GMG editors at       Attorney-Client Privilege
                                                                                          Conversation   2018 at                       direction of counsel and in anticipation of
                                                                                          (5 messages)   20:14                         litigation of legal advice contained in L.O.   Work Product Privilege
                                                                                                                                       email
                                       16
                                                                                                                                       Page 7 of 8
Case 1:18-cv-24227-CMA Document 179-10 Entered on FLSD Docket 07/18/2019 Page 16 of
                                       16



    Dated: April 1, 2019.


                    Respectfully submitted,

    /s/ Elizabeth A. McNamara                               /s/ Deanna K. Shullman
    Elizabeth A. McNamara                                   Deanna K. Shullman (Florida Bar No. 514462)
    Admitted pro hac vice                                   Rachel Fugate (Florida Bar. No. 144029)
    Katherine M. Bolger                                     Giselle M. Girones (Florida Bar. No. 124373)
    Admitted pro hac vice                                   SHULLMAN FUGATE PLLC
    Claire K. Leonard                                       2101 Vista Parkway, Suite 4006
    Admitted pro hac vice                                   West Palm Beach, FL 33411
    DAVIS WRIGHT TREMAINE                                   Telephone: (561) 429-3619
    1251 Avenue of the Americas, 21st Floor                 dshullman@shullmanfugate.com
    New York, New York 10020                                rfugate@shullmanfugate.com
    Telephone: (212) 489-8230                               ggirones@shullmanfugate.com
    lizmcnamara@dwt.com
    katebolger@dwt.com                                      Attorneys for Defendants Gizmodo Media
    claireleonard@dwt.com                                   Group, LLC and Katherine Krueger


                                      CERTIFICATE OF SERVICE
            I hereby certify that on April 1, 2019, I electronically served the foregoing document on

    all counsel or parties of record on the service list.

                                                             /s/Deanna K. Shullman
                                                             Deanna K. Shullman
                                                             Florida Bar No. 514462


                                               SERVICE LIST

    Attorneys for Plaintiff:
                                                            Attorneys for Defendant Will Menaker:
    Kenneth G. Turkel, Esq.
                                                            Charles D. Tobin, Esq.
    kturkel@bajocuva.com
                                                            tobinc@ballardspahr.com
    Shane B. Vogt, Esq.
                                                            Chad R. Bowman, Esq. (pro hac vice pending)
    shane.vogt@bajocuva.com
                                                            bowmanchad@ballardspahr.com
    BAJO CUVA COHEN TURKEL
                                                            Maxwell S. Mishkin, Esq. (pro hac vice pending)
    100 N. Tampa Street, Ste. 1900
                                                            mishkinm@ballardspahr.com
    Tampa, FL 33602
                                                            BALLARD SPAHR LLP
    Telephone: (813) 443-2193
                                                            1909 K Street, NW, 12th Floor
                                                            Telephone: (202) 661-2218



                                                  Page 8 of 8
